TABLE OF CONTENTS

Exhibit 10.1

 

 

 

$100,000,000

Revolving Credit Facility

CREDIT AGREEMENT

among

J2 CLOUD SERVICES, LLC,

a Delaware limited liability company,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

MUFG UNION BANK, N.A.,

as Agent

and

MUFG UNION BANK, N.A.

as Sole Lead Arranger

Dated as of January 7, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

             Page  

Section 1.

  DEFINITIONS      1    

1.1

  Defined Terms      1    

1.2

  Other Definitional Provisions; Interpretation      27  

Section 2.

  AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT; COMMITMENT AMOUNTS      28  
 

2.1

  Revolving Loans and Letters of Credit; Revolving Loan Commitments      28    

2.2

  [Reserved]      30    

2.3

  Optional Prepayments; Optional Commitment Reductions      30    

2.4

  Mandatory Prepayment      30    

2.5

  Conversion and Continuation Options      31    

2.6

  Minimum Amounts of Tranches; Minimum Borrowings      31    

2.7

  Interest Rates and Payment Dates      32    

2.8

  Computation of Interest and Fees      33    

2.9

  Inability to Determine Interest Rate      33    

2.10

  Pro Rata Treatment and Payments      33    

2.11

  Illegality      33    

2.12

  Increased Costs      34    

2.13

  Taxes      35    

2.14

  Indemnity      39    

2.15

  Mitigation of Costs      39    

2.16

  Unused Commitment Fee      39    

2.17

  Substitution and Removal of Lenders      39    

2.18

  Defaulting Lenders      40    

2.19

  Issuance of Letters of Credit      42    

2.20

  [Reserved]      45    

2.21

  Swing Line Loans      45    

2.22

  Incremental Commitment      48  

Section 3.

  REPRESENTATIONS AND WARRANTIES      49    

3.1

  Financial Condition      49    

3.2

  Corporate Existence; Compliance with Law, Etc.      49    

3.3

  Corporate Power; Authorization; Consents; Enforceable Obligations      50    

3.4

  No Legal Bar      50    

3.5

  No Material Litigation      51    

3.6

  Ownership of Property; Liens; Condition of Properties      51    

3.7

  Environmental Matters      51    

3.8

  Intellectual Property      51    

3.9

  Taxes      51    

3.10

  Federal Regulations      52    

3.11

  ERISA Compliance      52    

3.12

  Investment Company Act      52    

3.13

  Subsidiaries      53  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

             Page    

3.14

  Purpose of Loans and Letters of Credit      53    

3.15

  Accuracy and Completeness of Information      53    

3.16

  [Reserved]      53    

3.17

  Permits, Etc.      53    

3.18

  [Reserved]      53    

3.19

  Capital Structure and Equity Ownership      53    

3.20

  Insolvency      54    

3.21

  Labor Matters      54  

Section 4.

  CONDITIONS PRECEDENT      54    

4.1

  Conditions to Closing Date      54    

4.2

  Conditions to Each Loan and Letter of Credit      55  

Section 5.

  AFFIRMATIVE COVENANTS      56    

5.1

  Financial Statements      56    

5.2

  Certificates; Other Information      57    

5.3

  Payment of Obligations      58    

5.4

  Conduct of Business and Maintenance of Existence      58    

5.5

  Maintenance of Property; Insurance      59    

5.6

  Inspection of Property; Books and Records; Discussions      59    

5.7

  Use of Proceeds      59    

5.8

  Hedging Obligations      59    

5.9

  Anti-Corruption Laws      60    

5.10

  [Reserved]      60    

5.11

  Environmental Laws      60    

5.12

  Covenants Regarding Subsidiaries.      60    

5.13

  Payment of Taxes      61    

5.14

  Designation of Restricted and Unrestricted Subsidiaries      61    

5.15

  Certain Post-Closing Obligations      62  

Section 6.

  NEGATIVE COVENANTS      62    

6.1

  Financial Condition Covenants      62    

6.2

  Limitation on Indebtedness      62    

6.3

  Limitation on Liens      64    

6.4

  Limitation on Fundamental Changes      66    

6.5

  Limitation on Sale of Assets      66    

6.6

  Limitation on Restricted Payments      67    

6.7

  Limitation on Acquisitions, Investments, Loans and Advances      68    

6.8

  Transactions with Affiliates      68    

6.9

  Fiscal Year      69    

6.10

  Prohibitions on Certain Agreements, Modifications to Certain Agreements     
69    

6.11

  Sale-Leaseback Transactions      70    

6.12

  Line of Business      70    

6.13

  Anti-Terrorism Laws      70  

Section 7.

  EVENTS OF DEFAULT      71    

7.1

  Events of Default      71  

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

             Page    

7.2

  Application of Payments and Proceeds      73  

Section 8.

  THE AGENT      74    

8.1

  Appointment      74    

8.2

  Delegation of Duties      74    

8.3

  Exculpatory Provisions      75    

8.4

  Reliance by Agent      75    

8.5

  Notice of Default      75    

8.6

  Non-Reliance on Agent and Other Lenders      76    

8.7

  Indemnification      76    

8.8

  Agent in Its Individual Capacity      77    

8.9

  Successor Agent      77    

8.10

  Agent May File Proofs of Claim      77  

Section 9.

  MISCELLANEOUS      78    

9.1

  Amendments and Waivers      78    

9.2

  Notices      79    

9.3

  No Waiver; Cumulative Remedies      80    

9.4

  Survival of Representations and Warranties      80    

9.5

  Payment of Expenses; Indemnification      80    

9.6

  Successors and Assigns; Participations      82    

9.7

  Adjustments; Set-Off      86    

9.8

  Counterparts      87    

9.9

  Severability      87    

9.10

  Integration      87    

9.11

  GOVERNING LAW      87    

9.12

  Judicial Reference; Consent to Jurisdiction      87    

9.13

  Acknowledgements      88    

9.14

  Headings      88    

9.15

  Confidentiality      88    

9.16

  [Reserved]      89    

9.17

  Patriot Act      89    

9.18

  Keepwell      89    

9.19

  Acknowledgement and Consent to Bail-In      89  

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits     

A-1

   Form of Revolving Note  

A-2

   Form of Swing Line Note  

B

   Form of Continuation Notice  

C

   Form of Borrowing Notice  

D

   Form of Covenant Compliance Certificate  

E

   Form of Assignment and Acceptance  

F-1

   Form of U.S. Tax Compliance Certificate  

F-2

   Form of U.S. Tax Compliance Certificate  

F-3

   Form of U.S. Tax Compliance Certificate  

F-4

   Form of U.S. Tax Compliance Certificate

 

Schedules     

A

   Commitments  

3.13

   Subsidiaries  

3.19

   Capital Structure and Equity Ownership  

6.2

   Existing Indebtedness  

6.3

   Existing Liens  

6.7

   Existing Investments  

6.8

   Existing Contracts with Non-Wholly Owned Restricted Subsidiaries  

6.10

   Certain Agreements

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of January 7, 2019, among (1) j2 CLOUD SERVICES,
LLC, a Delaware limited liability company (the “Borrower”), (2) the several
banks and other lenders from time to time parties to this Agreement (the
“Lenders”), (3) MUFG UNION BANK, N.A. (“MUB”), as administrative agent for the
Lenders (in such capacity, the “Agent”) and (4) MUFG UNION BANK, N.A., as Sole
Lead Arranger.

RECITALS

The Borrower has requested that the Lenders make available to it a revolving
credit facility for use by it in financing working capital and for general
corporate purposes, including acquisitions and capital expenditures. The Lenders
are willing to make available such facility on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

SECTION 1.    DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“Acquisition”: any transaction, or any series of related transactions,
consummated after the Closing Date, by which the Borrower and/or any of its
Restricted Subsidiaries directly or indirectly (a) acquires any ongoing business
or all or substantially all of the assets of any firm, partnership, joint
venture, limited liability company, corporation or division thereof, whether
through purchase of assets, merger or otherwise, (b) acquires in one transaction
or as the most recent transaction in a series of transactions control of
securities of a Person engaged in an ongoing business representing more than 50%
of the ordinary voting power for the election of directors or other governing
position if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person that is not managed by a board of
directors or other governing body.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate”: as to any Person, (a) any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person or (b) any Person who is a director, officer,
shareholder, member or partner (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in the preceding clause (a). For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Agent”: as defined in the preamble hereto.

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Aggregate Revolving Loan Commitment”: the sum of the Revolving Loan Commitments
of each Lender, as such amount may be reduced from time to time in accordance
with the terms of this Agreement. On the Closing Date, the Aggregate Revolving
Loan Commitment is $100,000,000.

“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws”: any Requirements of Law relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the Bank
Secrecy Act, the Money Laundering Control Act of 1986 (i.e., 18 U.S.C. §§ 1956
and 1957), the Requirements of Law administered by OFAC, and all Requirements of
Law comprising or implementing these laws.

“Applicable Margin”: with respect to Revolving Loans and the unused commitment
fee referred to in Section 2.16, subject to Section 2.7(d), the applicable per
annum rate for such Type of Loan or fee as set forth below:

 

Leverage
Level

   Total Leverage
Ratio of the
Borrower    LIBOR
Margin    Base Rate
Margin    Unused
Commitment
Fee 1    £ 1.50    150 bps    50 bps    20 bps 2    £ 2.00    175 bps    75 bps
   25 bps 3    £ 2.50    200 bps    100 bps    30 bps 4    £ 2.75    225 bps   
125 bps    35 bps 5    > 2.75    250 bps    150 bps    40 bps

Notwithstanding the foregoing or any provision herein to the contrary, during
the period from and including the Closing Date through and including the date
that is three (3) Business Days after receipt by the Agent of the Covenant
Compliance Certificate referred to in Section 5.2(a) with respect to the period
ending March 31, 2019, the Applicable Margin for each Revolving Loan and for the
unused commitment fee shall be that set forth for Leverage Level 3. Thereafter,
the Applicable Margin is subject to change following receipt by the Agent of a
Covenant Compliance Certificate pursuant to Section 2.7(d).

“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Asset Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.

“Assignment and Acceptance”: an Assignment and Acceptance substantially in the
form of Exhibit E to this Agreement.

“Attributable Debt”: in respect of a sale and leaseback transaction, the present
value, discounted at the interest rate implicit in the sale and leaseback
transaction, of the total obligations of the lessee for rental payments during
the remaining term of the lease in the sale and leaseback transaction (including
any period for which such lease has been extended).

“Available Revolving Loan Commitment”: with respect to each Revolving Loan
Lender on the date of determination thereof, the amount by which (a) the
Revolving Loan Commitment of such Lender on such date exceeds (b) the principal
sum of (i) such Lender’s Revolving Loans outstanding, and (ii) the amount
obtained by multiplying such Lender’s Commitment Percentage by the aggregate
Letter of Credit Amount of all Letters of Credit outstanding, all Swing Line
Loans outstanding and the aggregate amount of unreimbursed drawings under all
Letters of Credit on such date.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

“Base Rate”: for any day, a rate per annum equal to the greatest of (x) the
Federal Funds Effective Rate in effect on such day plus 1⁄2 of 1% per annum,
(y) the rate of interest per annum most recently announced by the Agent as its
U.S. Dollar “Reference Rate” and (z) one month LIBOR plus 1.00%. The Base Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Agent may make commercial loans or other
loans at rates of interest at, above or below the Base Rate. If, for any reason,
the Agent shall have determined (which determination shall be conclusive absent
manifest error) that (i) it is unable to ascertain the Federal Funds Effective
Rate for any reason, including the inability or failure of the Agent to obtain
sufficient quotations in accordance with the terms hereof, the Base Rate shall
be determined without regard to clause (x) of the first sentence of this
definition or (ii) it is unable to ascertain the Reference Rate for any reason,
the Base Rate shall be determined without regard to clause (y) of the first
sentence of this definition, in each case until the circumstances giving rise to
such inability, respectively, no longer exist. Any change in the Base Rate due
to a change in the Federal Funds Effective Rate, the Reference Rate or one-month
LIBOR, as the case may be, shall be effective on the effective date of such
change in the Federal Funds Effective Rate, Reference Rate or one-month LIBOR,
as applicable.

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Blocked Person”: a Person (a) listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224, (b) owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which the Agent or any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law, (d) that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224 or (e) that is named a “specially designated national” or “blocked
person” on the most current list published by OFAC or other similar list.

“Borrower”: as defined in the preamble hereto.

“Borrowing Notice”: a notice from the Borrower to the Agent requesting a
borrowing of Loans, substantially in the form of Exhibit C attached hereto.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close and which, in the case of a LIBOR Loan, is a Eurodollar Business Day.

“Capital Expenditures”: for any period, collectively, for any Person, the
aggregate of all expenditures which are made during such period (whether paid in
cash or accrued as liabilities) by such Person for property, plant or equipment
and which would be reflected as additions to property, plant or equipment on a
balance sheet of such Person prepared in accordance with GAAP, including all
Capitalized Lease Obligations.

“Capitalized Lease Obligations”: obligations for the payment of rent for any
real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), any and
all warrants, options or rights to purchase or any other securities convertible
into any of the foregoing.

“Cash Collateral Deposit”: cash deposits made by the Borrower to the Agent to be
held by the Agent as collateral pursuant to such security documentation as the
Agent shall request, for the reimbursement of drawings under Letters of Credit
and to the Swing Line Lender for reimbursement of Swing Line Loans.

“Cash Equivalents”: (1) United States dollars, pounds sterling, euros, the
national currency of any participating member state of the European Union or
money in other currencies received in the ordinary course of business by the
Borrower or any of its Subsidiaries; (2) obligations issued or directly and
fully guaranteed or insured by the United States of America or by any agent or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) or certificates representing an
ownership interest

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in such obligations with maturities not exceeding one year from the date of
acquisition; (3) any certificate of deposit (or time deposits represented by
such certificates of deposit) or bankers acceptance, maturing not more than one
year after such time, or overnight federal funds transactions that are issued or
sold by a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500 million; (4) repurchase obligations with a term of not more than seven
days for underlying securities of the type described in clauses (2) and (3)
above entered into with any financial institution meeting the qualifications
specified in clause (3) above; (5) commercial paper rated at least P-1 by
Moody’s Investors Service, Inc. or A-1 by Standard & Poor’s Ratings Group (a
division of The McGraw Hill Companies, Inc.) and maturing within twelve months
after the date of acquisition; (6) instruments equivalent to those referred to
in clauses (1) through (5) above denominated in euro or pounds sterling or any
other foreign currency comparable in credit quality and tenor to those referred
to above and customarily used by corporations for cash management purposes in
any jurisdiction outside the United States; (7) money market funds at least 90%
of the assets of which consist of investments of the type described in clauses
(1) through (5) above; and (8) in the case of a Foreign Subsidiary,
substantially similar investments, of comparable credit quality, denominated in
the currency of any jurisdiction in which such Person conducts business.

“Cash Management Obligations”: obligations of the Parent and its Restricted
Subsidiaries to MUB in respect of treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, corporate
credit card and other card services (including commercial (or purchasing) card
programs), automated clearinghouse transactions, return items, overdrafts,
temporary advances, interest and fees and interstate depository network
services).

“Change in Law”: means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”: (a) The Borrower shall cease to be wholly-owned by the
Parent, (b) the acquisition of beneficial ownership, directly or indirectly, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the Closing Date), of
Capital Stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Parent, (c) the
Borrower or the Parent is liquidated or dissolved or adopts a plan of
dissolution or (d) a “change in control” or any comparable term under, and as
defined in, any agreement governing Material Indebtedness, shall have occurred.

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Closing Date”: the date on which the conditions set forth in Sections 4.1 and
4.2 are satisfied.

“Code”: the U.S. Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: a Revolving Loan Commitment.

“Commitment Increase Notice”: as defined in Section 2.22(a).

“Commitment Percentage”: with respect to each Lender, the percentage equivalent
of the ratio which such Lender’s Revolving Loan Commitment bears to the
Aggregate Revolving Loan Commitment.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended from time to time, and any successor statute.

“Consolidated Net Income”: for any period with respect to any Person, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period determined on a consolidated basis in conformity with GAAP,
provided that the following (without duplication) will be excluded in computing
Consolidated Net Income:

(1)    the net income (but not loss) of any Unrestricted Subsidiary, except to
the extent of the dividends or other distributions actually paid in cash to such
Person or any of its Restricted Subsidiaries (subject to clause (2) below) by
such Unrestricted Subsidiary during such period;

(2)    solely for the purpose of determining the amount available for Restricted
Payments under Section 6.6(iv), the net income (but not loss) of any Restricted
Subsidiary that is not a Guarantor, to the extent that, at the date of
determination, the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its net income (i) is not permitted without any
prior Governmental Authorization (that has not been obtained) or (ii) directly
or indirectly, is otherwise restricted by operation of the terms of its charter
or by any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to the Restricted Subsidiary, unless such
restrictions have been legally waived; provided that the Consolidated Net Income
of such Person and its Restricted Subsidiaries will be increased by the amount
of dividends or distributions or other payments actually paid in cash (or
converted to cash) or Cash Equivalents by any such Restricted Subsidiary to such
Person or any of its Restricted Subsidiaries in respect of such period, to the
extent not already included therein;

(3)    all extraordinary, nonrecurring or unusual gains or losses or income or
expenses, including, without limitation, (i) any expenses related to severance
or relocation expenses and fees, (ii) restructuring costs (provided that the
aggregate amount added back pursuant to clauses (i) and (ii) shall not exceed
5.0% of EBITDA for such Person and its Restricted Subsidiaries for such
reference period (calculated prior to giving effect clauses (i) and (ii))),
(iii) any expenses, costs or charges incurred in connection with any offering of
Capital Stock, an investment permitted under Section 6.7, disposition,
recapitalization or incurrence or repayment of Indebtedness permitted under this
Agreement, including a refinancing thereof, (iv) all gains and losses realized
in connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness, and (v) together with any related provision for taxes on any such
gain, loss, income or expense;

(4)     any after-tax effect of gains or loss from the early extinguishment or
cancellation of any Hedging Agreement or other derivative instrument (including
deferred financing costs written off and premiums paid);

(5)    gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

(6)    non-cash charges or expenses with respect to the grant of stock options,
restricted stock or other equity compensation awards;

(7)    any non-cash charge, expense or other impact attributable to application
of the purchase method of accounting (including the total amount of depreciation
and amortization, cost of sales or other non-cash expense resulting from the
write-up of assets to the extent resulting from such purchase accounting
adjustments);

(8)    goodwill write-downs or other non-cash impairments of assets; and

(9)    the cumulative effect of a change in accounting principles.

“Continuation Notice”: a request for continuation or conversion of a Loan as set
forth in Section 2.5, substantially in the form of Exhibit B attached hereto.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Controlled Foreign Corporation”: a “controlled foreign corporation” (within the
meaning of Section 957 of the Code) of which the Borrower or a Subsidiary of the
Borrower is a “United States shareholder” (within the meaning of Section 951 of
the Code).

“Correct Applicable Margin”: as defined in Section 2.7(e) hereto.

“Covenant Compliance Certificate”: a certificate of a Responsible Officer of the
Borrower substantially in the form of Exhibit D attached hereto.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: subject to Section 2.18(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be funded hereunder unless such Lender notifies the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent, the Issuing Bank, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Agent or the Issuing Bank or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon
delivery of written notice of such determination to the Borrower, each Issuing
Bank, each Swing Line Lender and each Lender.

“Depreciation and Amortization Expense”: with respect to any Person for any
period, the total amount of depreciation and amortization expense, including any
amortization of deferred financing fees, amortization in relation to terminated
Hedging Agreements and amortization of intangibles, including, but not limited
to, goodwill, of such Person and otherwise determined in accordance with GAAP.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder), or upon the happening of any event,
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder, in whole or in part, on
or prior to the date that is 91 days after the Revolving Loan Commitment
Expiration Date; provided, however, that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
so redeemable at the option of

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the holder thereof prior to such date will be deemed to be Disqualified Stocks;
provided, further, however, that if such Capital Stock is issued to any employee
or to any plan for the benefit of employees of the Borrower or its Restricted
Subsidiaries or by any such plan to such employees, such Capital Stock will not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Qualified Stocks will not be deemed to be Disqualified Stock.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Restricted Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EBITDA” with respect to any Person for any period, the sum of:

(1)    Consolidated Net Income, plus

(2)    Interest Expense, to the extent deducted in calculating Consolidated Net
Income, plus

(3)    any loss (or minus any net gain) included in the consolidated financial
statements of such Person due to the application of Accounting Standards
Codification Topic No. 810; plus

(4)    to the extent deducted in calculating Consolidated Net Income and as
determined on a consolidated basis for such Person and its Restricted
Subsidiaries in conformity with GAAP:

(A)    provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax);

(B)    Depreciation and Amortization Expense and all other non-cash items
reducing Consolidated Net Income (not including non-cash charges in a period
which reflect cash expenses paid or to be paid in another period), less all
non-cash items increasing Consolidated Net Income (not including non-cash items
in a period which reflect cash received or expected to be received in another
period); and

(C)    all non-recurring losses (and minus all non-recurring gains);

provided that, with respect to any Restricted Subsidiary, such items will be
added only to the extent and in the same proportion that the relevant Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a subsidiary of an institution described in clauses (a) or (b) above and is
subject to consolidated supervision with its parent.

“EEA Member Country”: any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Counterparty”: the Agent, any Affiliate of the Agent, any Lender and
any Affiliate of any Lender, in each case that from time to time enters into a
Lender Hedging Agreement with the Borrower; provided, the term “Eligible
Counterparty” shall include any Person that is the Agent, an Affiliate of the
Agent, a Lender or an Affiliate of a Lender as of the Closing Date or as of the
date that such Person enters into a Lender Hedging Agreement, but subsequently
ceases to be the Agent, an Affiliate of the Agent, a Lender or an Affiliate of a
Lender, as the case may be.

“Environmental Laws”: all federal, state and local laws, rules and regulations
governing (a) environmental matters, (b) the generation, use, control, removal,
storage, transportation, spill, release or discharge of hazardous substances and
(c) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, including without
limitation as provided in the provisions of and the regulations under (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §§9601 et seq.), (ii) the Solid Waste Disposal Act (42 U.S.C. §§6901 et
seq.), (iii) the Clean Air Act (42 U.S.C. §§7401 et seq.), (iv) the Hazardous
Materials Transportation Act (49 U.S.C. §§1801 et seq.), (v) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §§6901 et seq.), (vi) the
Federal Water Pollution Control Act (33 U.S.C. §§1251 et seq.), (vii) the Safe
Drinking Water Act (42 U.S.C. §§3000(f) et seq.), and (viii) the Toxic
Substances Control Act (15 U.S.C. §§2601 et seq.), all as heretofore or
hereafter amended.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: as to any Person, each trade or business including such
Person, whether or not incorporated, which together with such Person would be
treated as a single employer under Sections 414(b) or (c) of the Code, or,
solely with respect to Section 412 of the Code, Sections 414(m) or (o) of the
Code.

“EU Bail-In Legislation Schedule”: the document described as such and published
by the Loan Market Association (or any successor Person) from time to time.

“Eurodollar Business Day”: any day on which banks are open for dealings in
Dollar deposits in the London interbank market.

“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excluded Swap Obligations”: with respect to any Loan Party (other than the
direct counterparty of such Swap Obligation), any Swap Obligation of a Loan
Party (other than the direct counterparty of such Swap Obligation) if, and to
the extent that, all or a portion of the guarantee of such Loan Party pursuant
to the Guarantee Agreement of such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Loan Party pursuant
to the Guarantee Agreement would have otherwise become effective with respect to
such Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee is or becomes illegal.

“Excluded Taxes”: with respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) any Taxes imposed on (or measured by) net income
(however denominated), franchise or similar Taxes and branch profits Taxes, in
each case (i) imposed on it by any jurisdiction as a result of such recipient
being organized or having its principal office located in or, in the case of any
Lender, having its applicable lending office located in, such jurisdiction or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax imposed with respect to any amounts payable to or for
the account of such Lender pursuant to a law in effect at the time such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 2.17) or designates a new lending office, except
in each case to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the designation of such new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
pursuant to Section 2.13, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.13(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable agreement
entered into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreement with respect to the foregoing, and any fiscal or
regulatory legislation, rules or official administrative practices adopted
pursuant to any applicable intergovernmental agreement, treaty or convention
among Governmental Authorities with respect to the implementation of the
foregoing.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three federal funds
brokers of national recognized standing selected by it.

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fee Letter”: that certain side letter dated as of the Closing Date executed
between the Borrower and the Agent with respect to certain fees payable in
connection with this Agreement, as it may be amended, modified or restated from
time to time.

“Financial Statements”: as applicable, (a) with respect to the Parent, (i) the
audited consolidated balance sheet of the Parent and its Subsidiaries for the
fiscal year ended December 31, 2017, and the related statements of income and
cash flows as of and for the fiscal year then ended and (ii) the unaudited
balance sheet of the Parent and its Subsidiaries for the 9-month period ended
September 30, 2018, and the related statements of income as of and for the year
to date then ended; and (b) with respect to the Borrower, (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2017, and the related statements of income and cash
flows as of and for the fiscal year then ended and (ii) the unaudited balance
sheet of the Borrower and its Subsidiaries for the 9-month period ended
September 30, 2018, and the related statements of income as of and for the year
to date then ended.

“Foreign Lender”: a Lender that is not a U.S. Person.

“Foreign Subsidiary”: any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (i) such
Defaulting Lender’s Commitment Percentage of the outstanding Letter of Credit
Amount and (ii) such Defaulting Lender’s pro rata share of outstanding Swing
Line Loans made by the Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“GAAP”: generally accepted accounting principles in the United States in effect
from time to time.

“Governmental Authority”: the government of the United States or any other
nation or, in each case, any political subdivision thereof, whether state,
local, provincial or otherwise and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Authorization”: any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee Agreement”: that certain Guarantee Agreement, dated as of the Closing
Date, executed by each Significant Subsidiary existing on the Closing Date, each
Subsidiary that is not otherwise required to be a Guarantor that the Borrower
elects to cause to become a Guarantor, and each additional Significant
Subsidiary that becomes a party thereto pursuant to Section 5.12 hereof, as the
same may be amended, restated, modified or supplemented in accordance with the
terms hereof and thereof.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit)

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which Person the guaranteeing person has agreed to reimburse or indemnify for
undertaking such obligation in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds for the purchase or payment of any such primary
obligation or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection or customary
indemnifications under agreements, in each case given or entered into in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantors”: collectively, (a) each Subsidiary that is party to the Guarantee
Agreement on the Closing Date and (b) each Subsidiary that becomes a party to
the Guarantee Agreement after the Closing Date pursuant to Section 5.12 hereof.

“Hazardous Substances”: any substance or material that is described as a toxic
or hazardous substance, waste, material, pollutant, contaminant or infectious
waste, or words of similar import or meaning, or any other words which are
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, or reproductive toxicity and includes, without limitation, asbestos
and asbestos containing materials, petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel, or any mixture thereof), petroleum products,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter,
medical waste, otherwise regulated materials and chemicals which may cause
cancer or reproductive toxicity, which is or becomes designated, classified or
regulated as being “toxic”, “hazardous” or similarly designated, classified or
regulated under any Environmental Laws.

“Hedging Agreements”: as defined in the definition of “Hedging Obligations” in
this Section 1.1.

“Hedging Obligations”: of any Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable to such party’s assets, liabilities or exchange transactions,
including dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions (“Hedging Agreements”), and
(ii) any and all cancellations, buy-backs, reversals, terminations or
assignments of any of the foregoing; provided that Hedging Obligations shall not
include Excluded Swap Obligations.

“Immaterial Subsidiary”: any Restricted Subsidiary of the Borrower that on a
consolidated basis with its Subsidiaries did not have (1) consolidated revenues
in excess of 5% of the Borrower’s consolidated revenues for the most recently
ended four fiscal quarter period of the Borrower for which financial statements
have been delivered to the Lenders on or prior to the Closing Date or pursuant
to Section 5.1(a) or (b), as applicable or (2) consolidated total assets in
excess of 5% of the Borrower’s consolidated total assets as of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered to the Lenders on or prior to the Closing Date or pursuant to
Section 5.1(a) or (b), as applicable; provided that (i) all such Subsidiaries
designated as “Immaterial Subsidiaries” taken together shall not have revenues
for any four fiscal quarter period of the Borrower or total assets as of the
last day of any fiscal quarter in an amount that is equal to or greater than 15%
of the consolidated revenues, or total assets, as applicable, of the Borrower
and its Restricted Subsidiaries for, or as of the last day of, such period, as
the case may be, and (ii) to the extent such limitation would be exceeded, the
Borrower shall designate Restricted Subsidiaries to the Agent to no longer be
designated as Immaterial Subsidiaries so that such limitation would not be
exceeded.

“Increased Commitment Letter”: as defined in Section 2.22 hereof.

“Incremental Facility Supplement”: as defined in Section 2.22 hereof.

“Indebtedness”: as to any Person, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by notes, bonds,
debentures, or other similar instruments; (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person; (iv) all obligations of such Person under bankers’
acceptances, Letters of Credit or similar facilities, excluding obligations in
respect of trade letters of credit or bankers’ acceptances issued in respect of
trade payables to the extent not drawn upon or presented, or, if drawn upon or
presented, the resulting obligation of the Person is paid within ten
(10) Business Days; (v) all obligations of such Person to pay the deferred and
unpaid purchase price of property or services which are recorded as liabilities
under GAAP, excluding (x) trade payables and, to the extent constituting
indebtedness, deferred revenue incurred in the ordinary course of business, and
(y) any earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP; (vi) all obligations of
such Person as lessee under Capitalized Lease Obligations; (vii) all
Indebtedness of other Persons guaranteed by such Person to the extent so
guaranteed; (viii) all Indebtedness of other Persons secured by a Lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; provided, that in no event shall an operating lease (and any filing,
recording or other action in connection therewith) be deemed Indebtedness; and
(ix) all obligations of such Person under Hedging Agreements.

 

- 14 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The amount of Indebtedness of any Person will be deemed to be: (A) with respect
to contingent obligations, the maximum liability upon the occurrence of the
contingency giving rise to the obligation; (B) with respect to Indebtedness
secured by a Lien on an asset of such Person but not otherwise the obligation,
contingent or otherwise, of such Person, the lesser of (x) the fair market value
of such asset on the date the Lien attached and (y) the amount of such
Indebtedness; (C) with respect to any Indebtedness which is incurred at a
discount to the principal amount at maturity thereof, as of any date, the
accreted value thereof as of such date; (D) with respect to any Hedging
Agreement, the net amount payable if such Hedging Agreement terminated at that
time due to default by such Person; and (E) otherwise, the outstanding principal
amount thereof; provided, however, that Indebtedness shall not include (x) any
holdback or escrow of the purchase price of property, services, businesses or
assets, or (y) contingent obligations incurred in the ordinary course of
business (other than (1) standby letters of credit (whether issued under this
Agreement or otherwise) and (2) guarantees of Indebtedness for borrowed money).

“Indemnified Taxes”: (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (ii) to the extent not otherwise described in (i),
Other Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Expense”: as of any date, with respect to any Person, the sum of
(a) all cash interest, unused commitment fees, letter of credit fees and similar
fees (in each case as such expenses are calculated according to GAAP) paid or
payable (without duplication) for such fiscal period by that Person to a lender
in connection with borrowed money or the deferred purchase price of assets, in
each case to the extent considered “interest expense” under GAAP, including the
net effect of payments made or received by the Borrower under any Hedging
Agreement to the extent allocable to such period under GAAP, plus (b) the
portion of rent paid or payable (without duplication) for such fiscal period by
that Person under Capitalized Lease Obligations that is treated as interest in
accordance with GAAP plus (c) interest expense attributable to a sale and
leaseback transaction permitted by Section 6.11.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each fiscal quarter of the Borrower to occur while any such Loan is outstanding,
(b) as to any LIBOR Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any LIBOR Loan having an Interest
Period longer than three months, each day which is at the end of each three
month-period within such Interest Period after the first day of such Interest
Period and the last day of such Interest Period and (d) for each of clauses (a),
(b) and (c) above, the day on which any such Loan becomes due and payable in
full or is paid or prepaid in full.

“Interest Period”: with respect to any LIBOR Loan (other than with respect to
LIBOR Loans outstanding with respect to Swing Line Loans, which shall be subject
to the last paragraph of this definition):

(a)    initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such LIBOR Loan and ending one, two, three or
six months

 

- 15 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereafter, as available, as selected by the Borrower in its notice of borrowing
or its Continuation Notice, as the case may be, given with respect thereto; and

(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one, two, three or six
months thereafter, as available, as selected by the Borrower by irrevocable
notice to the Agent not less than three Eurodollar Business Days prior to the
last day of the then current Interest Period with respect thereto;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)    if any Interest Period pertaining to a LIBOR Loan would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)    any Interest Period for any Loan that would otherwise extend beyond the
date final payment is due on such Loan shall end on the date of such final
payment; and

(iii)    any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

Notwithstanding the foregoing, each Swing Line Loan shall be a Base Rate Loan.

“Interest Rate Determination Date”: with respect to any Interest Period, the
date that is two Business Days prior to the first day of such Interest Period.

“Investment Company Act”: as defined in Section 3.12 hereof.

“Issuing Bank”: MUFG Union Bank, N.A.

“Lenders”: as defined in the preamble hereto and Section 8.8 hereof. References
to the “Lenders” will include the Issuing Bank and the Swing Line Lender, where
applicable.

“Lender Hedging Agreement”: any Hedging Agreement entered into between the
Borrower and an Eligible Counterparty.

“Letter of Credit”: as defined in Section 2.1(a) hereof.

“Letter of Credit Amount”: the stated maximum amount available to be drawn under
a particular Letter of Credit, as such amount may be reduced or reinstated from
time to time in accordance with the terms of such Letter of Credit.

 

- 16 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Letter of Credit Request”: a request by the Borrower for the issuance of a
Letter of Credit on the Agent’s standard form of standby Letter of Credit
application and agreement.

“Letter of Credit Sublimit”: as defined in Section 2.1(a) hereof.

“LIBOR”: with respect to any LIBOR Loan for any Interest Period, a rate per
annum equal to the rate determined by the Agent and equal to the rate (rounded
upwards, if necessary, to the nearest 1/100 of 1%) quoted as (i) the “LIBOR
Rate” which appears on the Bloomberg Screen B TMM Page under the heading “LIBOR
Fix” as of 11:00 a.m. (London Time) for the date that is the applicable Interest
Rate Determination Date or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum determined as of
approximately 9:00 a.m. (Los Angeles time) on such Interest Rate Determination
Date by reference to the Intercontinental Exchange Benchmark Administration Ltd.
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Agent that has been nominated by the Intercontinental Exchange
Benchmark Administration Ltd. (or any successor or substitute agency determined
by the Agent) as an authorized information vendor for the purpose of displaying
such rates) with a term equivalent to the applicable Interest Period; provided
that if the LIBOR Rate shall be less than zero, such rate shall be deemed to be
zero for all purposes under this Agreement. The Agent currently uses the rate
quoted in Bloomberg as indicated above to provide information with respect to
the interbank Eurodollar market, but the Agent, in its sole discretion, may
change the service providing such information at any time. Each determination of
LIBOR by the Agent shall be conclusive and binding upon the parties hereto,
absent manifest error. Notwithstanding anything to the contrary in this
definition, if LIBOR shall cease to be a generally accepted interest rate index,
then “LIBOR” as used in this Agreement shall mean an alternative index rate as
designated by the Agent, in good faith, in consultation with the Borrower, that
reasonably preserves the fundamental economics of the cost of funds to the
Borrower of LIBOR Loans, provided that such alternative index rate shall be
consistent with prevailing market terms in regards to replacement of such rate
at such time.

“LIBOR Adjusted Rate”: with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

  LIBOR     1.00 –LIBOR Reserve Requirements  

“LIBOR Loans”: Loans the rate of interest applicable to which is based upon
LIBOR Adjusted Rate.

“LIBOR Reserve Requirements”: for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency

 

- 17 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Liabilities” in Regulation D of such Board) maintained by a member bank of such
Federal Reserve System.

“Lien”: any mortgage, pledge, charge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security agreement or other
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or any Capitalized Lease Obligation
having substantially the same economic effect as any of the foregoing) and the
filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in respect of the foregoing.

“Loan”: a Revolving Loan or a Swing Line Loan, as applicable; and “Loans” means
the aggregate of all Revolving Loans and Swing Line Loans, as applicable,
outstanding at any given time.

“Loan Documents”: this Agreement, any Notes, the Fee Letter, any Lender Hedging
Agreements, any Letter of Credit Requests and any other agreement executed by a
Loan Party in connection therewith and herewith, as such agreements and
documents may be amended, restated, supplemented and otherwise modified from
time to time in accordance with the terms hereof.

“Loan Parties”: the Borrower and the Guarantors thereof.

“Margin Stock”: as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Significant
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any other Loan Document, or the rights
and remedies of the Agent and the Lenders hereunder or thereunder or (c) the
validity or enforceability of any material provision of the Loan Documents or
the rights or remedies of the Agent or the Lenders hereunder or thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $35,000,000.

“Maximum Commitment Amount”: as defined in Section 2.22 hereof.

“Multiemployer Plan”: an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which is a “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA) and which is subject to Title IV of ERISA, and in respect of which any
Loan Party or any ERISA Affiliate thereof has, or during the preceding six
(6) year period had, any liability (contingent or otherwise).

“New Lender”: as defined in Section 2.22 hereof.

“New Lender Joinder”: as defined in Section 2.22(c) hereof.

 

- 18 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Non-Approving Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 9.1 and (ii) has been approved by the
Required Lenders (and provided that such consent, waiver or amendment can be
effected as a result of the assignment contemplated by Section 2.17).

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-US Lender”: a Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Note”: a Revolving Note or a Swing Line Note; and “Notes” means the aggregate
of all Revolving Notes and the Swing Line Note.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing on or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding
and whether or not at a default rate) the Loans, the obligation to reimburse
drawings under Letters of Credit (including the contingent obligation to
reimburse any drawings under outstanding Letters of Credit), and all other
obligations and liabilities of the Loan Parties to the Agent, the Issuing Bank,
the Swing Line Lender and the Lenders, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Loans, any
other Loan Document, any Letter of Credit and any other document made, delivered
or given in connection herewith or therewith, including any and all obligations
under Lender Hedging Agreements and any and all Cash Management Obligations,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all reasonable fees and disbursements of
counsel to the Agent, the Issuing Bank, the Swing Line Lender and the Lenders
that are required to be paid by any Loan Party pursuant to the terms of this
Agreement, the other Loan Documents and any Lender Hedging Agreement); provided
that “Obligations” shall not include Excluded Swap Obligations.

“OFAC”: the U.S. Department of Treasury Office of Foreign Assets Control, or any
successor thereto.

“OFAC Lists”: collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to any of the rules and regulations of
OFAC or pursuant to any applicable executive orders, including Executive Order
No. 13224, as that list may be amended from time to time.

“Organic Documents”: with respect to any entity, in each case to the extent
applicable thereto, its certificate or articles of incorporation or
organization, its bylaws or operating agreement, its partnership agreement, all
other formation and/or governing documents, and all stockholder agreements,
voting agreements and similar arrangements applicable to any of its authorized
shares of capital stock, its partnership interests or its membership interests,
and any

 

- 19 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other arrangements relating to the control or management of any such entity
(whether existing as a corporation, a partnership, a limited liability company
or otherwise).

“Other Connection Taxes”: means, with respect to the Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party under any Loan Document, Taxes imposed as a result of a present
or former connection between such recipient and the jurisdiction imposing such
Tax (other than connections arising solely as a result of such recipient having
executed, delivered, become a party to, performed its obligations under,
received payment under, received or perfected a security interest under, engaged
in any other transaction pursuant to or enforced any Loan Document, or sold or
assigned any interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
request by the Borrower under Section 2.17).

“Parent”: j2 Global, Inc., a Delaware corporation.

“Participant”: as defined in Section 9.6(b) hereof.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

“Permitted Acquisition” any Acquisition consummated after the Closing Date by
the Borrower or any Restricted Subsidiary, whether by purchase, merger or
otherwise, of any Person that is either consented to by the Required Lenders in
writing or that satisfies each of the following conditions:

(a)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

(b)    if such transaction results in one or more new Subsidiaries of the
Borrower, the Borrower shall comply with Section 5.12 in connection therewith;

(c)    the Borrower shall be in compliance with each financial covenant set
forth in Section 6.1 on a pro forma basis after giving effect to such
Acquisition as of the last day of the most recently ended fiscal quarter of the
Borrower or the Parent, as the case may be, and, if the Permitted Acquisition
Consideration therefor is in excess of $75,000,000, shall have provided a
Covenant Compliance Certificate to the Agent to such effect (which Covenant
Compliance Certificate shall also confirm that that all of the requirements set
forth in this definition of “Permitted Acquisition” have been satisfied or will
be satisfied on or prior to the consummation of such Acquisition); and

 

- 20 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    such Permitted Acquisition shall be consensual and shall have been
approved by the target’s board of directors (or similar governing body) or, if
applicable, the requisite holders of the Capital Stock thereof.

“Permitted Acquisition Consideration”: the purchase consideration for any
Permitted Acquisition payable by the Borrower or any Restricted Subsidiary and
all other payments by the Borrower or any Restricted Subsidiary in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Capital Stock or of properties or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business (it being understood that any “earn outs” with respect to any Permitted
Acquisition shall be the projected value thereof, as of the date of consummation
of such Permitted Acquisition, as determined in good faith by the Board of
Directors of the Borrower and as set forth in a certificate of the Borrower
certifying as to such projected value delivered to the Agent on or prior to the
date of such Permitted Acquisition).

“Permitted Refinancing Indebtedness”: with respect to any Indebtedness of a
Person, any modification, refinancing, refunding, renewal, replacement or
extension of such Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and fees
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension, (b) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.2(d), such modification, refinancing, refunding, renewal,
replacement or extension has a final maturity date equal to or later than the
earlier of (x) the final maturity date of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended and (y) the date which is 91
days after the Revolving Loan Commitment Expiration Date, (c) other than with
respect to Permitted Refinancing Indebtedness in respect of Indebtedness
permitted pursuant to Section 6.2(d), such modification, refinancing, refunding,
renewal, replacement or extension has a weighted average life to maturity equal
to or greater than the remaining weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (d) to the extent the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, at least as favorable to the Lenders (in
the good faith determination of the Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (e) if the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is secured, the
Liens securing such modification, refinancing, refunding, renewal, replacement,
exchange or extension shall not apply to any Property of the Borrower or any
Restricted Subsidiary other than the Property securing such Indebtedness being
modified, refinanced, refunded, renewed, replaced or

 

- 21 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extended, Property becoming collateral under customary after-acquired Property
clauses and proceeds of the foregoing; provided that any such modification,
refinancing, refunding, renewal, replacement, exchange or extension in respect
of Indebtedness under the Loan Documents shall be unsecured (unless, for the
avoidance of doubt, such Indebtedness is modified, refinanced, refunded,
renewed, replaced or extended in full) and (f) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
unsecured, such modification, refinancing, refunding, renewal, replacement,
exchange or extension shall be unsecured.

“Person”: any individual, firm, partnership, joint venture, corporation, limited
liability company, association, business enterprise trust, unincorporated
organization, government or department or agency thereof or other entity,
whether acting in an individual, fiduciary or other capacity.

“Preferred Stock”: with respect to any Person, any and all Capital Stock which
is preferred as to the payment of dividends or distributions, upon liquidation
or otherwise, over another class of Capital Stock of such Person.

“Properties”: the collective reference to the real and personal property owned,
leased, used, occupied or operated, under contract, license or permit, by any
Loan Party.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
with total assets exceeding $10,000,000 at the time the relevant guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Stock”: all Capital Stock of a Person other than Disqualified Stock.

“Refunded Swing Line Loans” as defined in Section 2.21(f) hereof.

“Register” as defined in Section 9.6(d) hereof.

“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof and any successor regulation thereto.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof and any successor regulation thereto.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization within the meaning of Section 4241
of ERISA.

 

- 22 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Reportable Event”: the occurrence of any of the events set forth in
Section 4043(c) of ERISA with respect to a Title IV Plan for which notice to the
PBGC is required, other than those events as to which the thirty (30) day notice
period is waived under PBGC regulations.

“Required Lenders”: Lenders having Commitments equal to or more than 50.1% of
the Aggregate Revolving Loan Commitment or, if any Commitment has terminated,
with respect to such Commitment, Lenders with outstanding Loans and/or
participations in Letter of Credit under such Commitment having an unpaid
principal balance equal to or more than 50.1% of the sum of (i) the unpaid
principal balance of all Loans outstanding, (ii) the aggregate Letter of Credit
Amount and (iii) the aggregate amount of unreimbursed drawings under all Letters
of Credit; provided that (A) the Commitments, Loans and participations in
Letters of Credit of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time and (B) if there are two or more Lenders who are
not Affiliates of one another, then Required Lenders shall include at least two
such Lenders who are not Affiliates of one another.

“Requirement of Law”: as to any Person, its Organic Documents, and any law,
treaty, rule, order, judgment or regulation of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Resolution Authority”: any body which has authority to exercise any Write-down
and Conversion Powers.

“Responsible Officer”: with respect to any Person, the chief executive officer,
president, secretary or any vice president of such Person, or, with respect to
financial matters, the chief financial officer, treasurer, or controller of such
Person.

“Restricted Payments”: as defined in Section 6.6 hereof.

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase”: as defined in Section 2.22 hereof.

“Revolving Loan”: as defined in Section 2.1(a) hereof.

“Revolving Loan Commitment”: the commitment of a Lender listed on Schedule A
hereof or in the Assignment and Acceptance, Incremental Facility Supplement or
New Lender Joinder pursuant to which it becomes a Lender hereunder, to make
Revolving Loans and participate in Letters of Credit and Swing Line Loans
hereunder, as the same may be adjusted pursuant to the provisions hereof.

“Revolving Loan Commitment Expiration Date”: January 7, 2024, or such earlier
date as the Revolving Loan Commitments shall expire in accordance with the terms
hereof (whether pursuant to Section 7.1 or otherwise).

 

- 23 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Loan Lender”: each Lender having (i) a Revolving Loan Commitment,
(ii) Revolving Loans outstanding, (iii) a participation in any Letter of Credit,
or (iv) a participation in any Swing Line Loan.

“Revolving Note”: as defined in Section 2.1(c) hereof.

“Sanctioned Country”: a country, region or territory which is itself the subject
or target of any comprehensive Sanctions.

“Sanctioned Persons”: (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
ad-ministered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority succeeding to any of its principal functions.

“Senior Notes” means $650 million aggregate principal amount of the Borrower’s
6.00% Senior Notes due 2025 outstanding on the Closing Date.

“Significant Subsidiary”: each Restricted Subsidiary of the Borrower that is not
an Immaterial Subsidiary.

“Solvent”: when used with respect to any Person, that:

(a)    the fair salable value of such Person’s assets exceeds the total amount
of liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, in each case valued at the probable liability of such Person with
respect thereto) of such Person as they become absolute and mature;

(b)    the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay its probable liabilities as such
liabilities become absolute and matured;

(c)    such Person will be able to realize upon its assets and will have
sufficient cash flow from operations to enable it to pay its debts, other
liabilities and contingent obligations as they mature in the ordinary course of
its business;

(d)    such Person does not have unreasonably small capital with which to engage
in its anticipated businesses; and

 

- 24 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    such Person has not incurred any debts or liabilities under the
Transaction Documents, nor does such Person intend to incur, or believe that it
will incur, any debts or liabilities, including contingent liabilities, beyond
its ability to pay such debts and liabilities as they become absolute and
matured.

“Specified Loan Party”: any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.15 of the Guarantee Agreement).

“Subsidiary”: as to any Person at any time of determination, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries or Subsidiaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender”: MUFG Union Bank, N.A., in its capacity as the Swing Line
Lender hereunder.

“Swing Line Loan”: as defined in Section 2.21(a) hereof.

“Swing Line Note”: as defined in Section 2.21(c) hereof.

“Swing Line Sublimit”: as defined in Section 2.21(a) hereof.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event”: (a) a Reportable Event, (b) the institution of proceedings
to terminate a Title IV Plan by the PBGC under Section 4042 of ERISA, (c) the
appointment by the PBGC of a trustee to administer any Title IV Plan or (d) the
institution of proceedings by the PBGC to appoint a trustee to administer a
Title IV Plan.

“Title IV Plan”: any “employee benefit plan” (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan that is subject to Title IV of ERISA and
in respect of which any Loan Party or any of ERISA Affiliate thereof has, or any
time during the preceding six (6) years had, any liability (contingent or
otherwise).

“Total Leverage Ratio”: on any date (the “transaction date”) with respect to any
Person, the ratio of:

 

- 25 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x)    Indebtedness of such Person and its Restricted Subsidiaries on the
transaction date to

(y)    the aggregate amount of EBITDA of such Person and its Restricted
Subsidiaries for the four fiscal quarters immediately prior to the transaction
date for which internal financial statements are available (the “reference
period”).

In making the foregoing calculation,

(1)    any Indebtedness, Disqualified Stock or Preferred Stock to be repaid or
redeemed on the transaction date will be excluded; and

(2)    pro forma effect will be given to

(A)    the creation, designation or redesignation of Restricted Subsidiaries and
Unrestricted Subsidiaries,

(B)    the acquisition or disposition of companies, divisions or lines of
businesses by such Person and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Restricted
Subsidiary after the beginning of the reference period, which may include
adjustments appropriate, in the good faith determination of a responsible
financial or accounting officer of such Person, to reflect reasonably
identifiable and factually supportable cost savings, operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any action taken or expected to be taken within eighteen months of
the date of such acquisition or disposition; provided that the aggregate amount
added back pursuant to this clause (B) for such cost savings, operating expense
reductions, operating improvements and synergies (collectively, “Synergies”)
shall not exceed 7.50% of EBITDA of such Person and its Restricted Subsidiaries
for such reference period (calculated prior to giving effect to any adjustment
for such Synergies), and

(C)    the discontinuation of any discontinued operations that have occurred
since the beginning of the reference period as if such events had occurred, and,
in the case of any disposition, the proceeds thereof applied, on the first day
of the reference period.

To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

“Tranche”: the collective reference to LIBOR Loans the Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such LIBOR Loans shall originally have been made on the same
day).

“Type”: as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.

“Unrestricted Subsidiary”: any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.14 subsequent to the Closing Date
and any Subsidiary of an Unrestricted Subsidiary.

 

- 26 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“U.S.” or “United States”: the United States of America.

“U.S. Person”: any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Write-down and Conversion Powers”: in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

1.2    Other Definitional Provisions; Interpretation.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)    As used herein, in any other Loan Document, and in any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP. Unless otherwise provided herein, all financial calculations made
with respect to the Borrower for the purpose of determining compliance with the
terms of this Agreement shall be made on a consolidated basis and in accordance
with GAAP.

(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. The phrase “knowledge of,” “the knowledge” and
“have knowledge” as it relates to any Loan Party, shall be deemed to be the
knowledge of the Responsible Officer of the Borrower.

(d)    Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed in this Agreement and rounding the
result up or down to the nearest number (with a round-up if there is no nearest
number) to the number of places by which such ratio is expressed in this
Agreement.

(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f)    References to agreements, other contractual instruments and other
documents include all subsequent amendments and other modifications to such
agreement and documents, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document. Except as
otherwise specified or limited herein, references to any Person shall include
such Person’s successors and assigns. Except as otherwise specified herein,
references to any law or regulation shall include references to such law or
regulation as it may be amended, supplemented, modified or replaced from time to
time.

 

- 27 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g)     When the payment of any Obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of LIBOR Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(h)    Notwithstanding any other provision contained herein, for purposes of
this Agreement, any change in GAAP requiring leases which were previously
classified as operating leases to be treated as capitalized leases shall be
disregarded and such leases shall continue to be treated as operating leases
consistent with GAAP as in effect immediately before such change in GAAP became
effective.

SECTION 2.    AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT; COMMITMENT
AMOUNTS

2.1    Revolving Loans and Letters of Credit; Revolving Loan Commitments.

(a)    Subject to the terms and conditions hereof, each Revolving Loan Lender
severally agrees to (i) make loans on a revolving credit basis to the Borrower
from time to time from and including the Closing Date to but excluding the day
that is two (2) Business Days prior to the Revolving Loan Commitment Expiration
Date (each a “Revolving Loan”, and collectively, the “Revolving Loans”) in
accordance with the terms of this Agreement and (ii) participate in standby
letters of credit issued for the account of the Borrower or the other Loan
Parties pursuant to Section 2.19 from time to time from and including the
Closing Date to, but excluding, the day that is two (2) Business Days prior to
the Revolving Loan Commitment Expiration Date (each a “Letter of Credit” and,
collectively, the “Letters of Credit”); provided, however, that (A) the sum of
(1) the aggregate principal amount of all Revolving Loans outstanding, (2) the
aggregate Letter of Credit Amount of all Letters of Credit outstanding, (3) the
aggregate amount of unreimbursed drawings under all Letters of Credit and
(4) the aggregate principal amount of all Swing Line Loans outstanding, shall
not exceed the Aggregate Revolving Loan Commitment at any time and (B) the sum
of (1) the aggregate Letter of Credit Amount of all Letters of Credit
outstanding and (2) the aggregate amount of unreimbursed drawings under all
Letters of Credit shall not exceed $10,000,000 (the “Letter of Credit Sublimit”)
at any time. Within the limits of each Revolving Loan Lender’s Revolving Loan
Commitment, the Borrower may borrow Revolving Loans, and within the Letter of
Credit Sublimit have Letters of Credit issued for the Borrower’s or another Loan
Party’s account, prepay Revolving Loans, reborrow Revolving Loans, and have
additional Letters of Credit issued for the Borrower’s or another Loan Party’s
account after the expiration of previously issued Letters of Credit.

With respect to each Revolving Loan Lender, the principal amount of each
(A) Revolving Loan to be made by such Revolving Loan Lender and
(B) participation of a Revolving Loan Lender in a Letter of Credit, shall be in
an amount equal to the product of (i) such Revolving Loan Lender’s Commitment
Percentage (expressed as a fraction) and (ii) the total amount of the Revolving
Loan(s) and/or Letter(s) of Credit requested; provided that in no event shall
any Revolving Loan Lender be obligated to make a Revolving Loan or participate
in a Letter of

 

- 28 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit if after giving effect to such Revolving Loan or such participation the
sum of such Revolving Loan Lender’s (w) Revolving Loans outstanding,
(x) Commitment Percentage of the aggregate Letter of Credit Amount of all
Letters of Credit outstanding and (y) Commitment Percentage of the aggregate
amount of unreimbursed drawings under all Letters of Credit and Swing Line Loans
outstanding, would exceed its Revolving Loan Commitment or if the amount of such
requested Revolving Loan, such Revolving Loan Lender’s Commitment Percentage of
such requested Letter of Credit or Swing Line Loans, is in excess of such
Revolving Loan Lender’s Available Revolving Loan Commitment.

(b)    Except as otherwise provided herein, the Revolving Loans may from time to
time be (i) LIBOR Loans, (ii) Base Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Agent in accordance with
Section 2.1(d) or 2.5.

(c)    Each Lender shall maintain in its internal records an account or accounts
evidencing the Indebtedness hereunder of the Borrower to such Lender, including
the amounts of the Revolving Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Lender’s Revolving Loan
Commitment or the Borrower’s Obligations in respect of any Revolving Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern. If so requested
by any Lender by written notice to the Borrower (with a copy to the Agent), the
Borrower shall execute and deliver to such Lender a Revolving Note substantially
in the form of Exhibit A-1 (a “Revolving Note”) to evidence such Lender’s
Revolving Loans.

(d)    The Borrower shall give the Agent irrevocable written notice,
substantially in the form of a Borrowing Notice (which notice must be received
by the Agent prior to 10:00 a.m., Los Angeles time, on the Business Day that is
the proposed borrowing date or, if all or any part of the Revolving Loans are
requested to be made as LIBOR Loans, at least three (3) Eurodollar Business Days
prior to the proposed borrowing date) requesting that the Revolving Loan Lenders
make Revolving Loans on the proposed borrowing date and specifying (i) the
aggregate amount of Revolving Loans requested to be made, (ii) subject to
Sections 2.9 and 2.11, whether the Revolving Loans are to be LIBOR Loans, Base
Rate Loans or a combination thereof and (iii) if the Revolving Loans are to be
entirely or partly LIBOR Loans, the respective amounts of each such Type of
Revolving Loan and the respective lengths of the initial Interest Periods
therefor. Notwithstanding the foregoing, such notice may be given by telephone,
provided it is promptly confirmed on the same day in writing by delivery to the
Agent of a written notice, substantially in the form of a Borrowing Notice. Upon
receipt of such notice, the Agent shall promptly notify each Revolving Loan
Lender thereof on the date of receipt of such notice. On the proposed borrowing
date, not later than 11:00 a.m., Los Angeles time, each Revolving Loan Lender
shall make available to the Agent the amount of such Revolving Loan Lender’s pro
rata share of the aggregate borrowing amount (as determined in accordance with
the second paragraph of Section 2.1(a)) in immediately available funds by wiring
such amount to such account as the Agent shall specify. The Agent may, in the
absence of notification from any Revolving Loan Lender that such Revolving Loan
Lender has not made its pro rata share available to the Agent on such date,
credit the account of the Borrower on the books of the Agent

 

- 29 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(or credit such other account as the Borrower shall instruct the Agent in
writing) with the aggregate amount of Revolving Loans.

(e)    Neither the Agent nor any Revolving Loan Lender shall be responsible for
the obligations or Revolving Loan Commitment of any other Revolving Loan Lender
hereunder, nor will the failure of any Revolving Loan Lender to comply with the
terms of this Agreement relieve any other Revolving Loan Lender or the Borrower
of its obligations under this Agreement.

(f)    The Revolving Loan Commitment of each Revolving Loan Lender, and the
Aggregate Revolving Loan Commitment, shall terminate on the Revolving Loan
Commitment Expiration Date.

(g)    All outstanding Revolving Loans shall be due and payable on the Revolving
Loan Commitment Expiration Date.

2.2    [Reserved].

2.3    Optional Prepayments; Optional Commitment Reductions. The Borrower may,
at any time and from time to time, subject to Section 2.14, prepay the Loans in
whole or in part, without premium or penalty, upon prior written notice by the
Borrower to the Agent (i) in the case of prepayment of LIBOR Loans, not later
than 10:00 a.m., Los Angeles time, three (3) Business Days before the date of
prepayment and (ii) in the case of prepayment of Base Rate Loans, not later than
10:00 a.m., Los Angeles time, one Business Day before the date of prepayment, in
each case specifying the date and amount of prepayment and whether the
prepayment is of Revolving Loans or Swing Line Loans, or a combination thereof
and, if of a combination thereof, the amount allocable to each, and whether the
prepayment is of LIBOR Loans, Base Rate Loans or a combination thereof and, if
of a combination thereof, the amount allocable to each. In addition, the
Borrower may, at any time and from time to time reduce the Aggregate Revolving
Loan Commitment in whole or in part, upon prior written notice by the Borrower
to the Agent not later than 10:00 a.m., Los Angeles time, three (3) Business
Days before the date of such reduction. Upon receipt of any such notice from the
Borrower, the Agent shall promptly notify each Lender thereof. If any such
notice of prepayment is given, the amount specified in such notice shall be due
and payable by the Borrower on the date specified therein, together with accrued
interest to such date on the amount prepaid. Any notice of prepayment of Loans
and/or reduction or termination of Revolving Loan Commitments delivered by the
Borrower under this Section may state that such notice is conditioned upon the
effectiveness of other credit facilities, the receipt of the proceeds, the
issuance of other Indebtedness or the occurrence of any other transaction, in
which case such notice may be revoked by the Borrower (by delivery of further
written notice to the Agent as soon as practicable on or prior to the specified
effective date) if such condition is not satisfied. Any prepayment of Loans, or
reduction of the Aggregate Revolving Loan Commitment, shall be in the aggregate
principal amount of $5,000,000 or an integral multiple of $5,000,000 in excess
thereof, or such other amounts acceptable to the Agent in its sole discretion.

2.4    Mandatory Prepayment. If at any time the sum of (A) the aggregate
principal amount of all Revolving Loans outstanding, (B) the aggregate Letter of
Credit Amount of all

 

- 30 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Letters of Credit outstanding, (C) the aggregate amount of unreimbursed drawings
under all Letters of Credit and (D) the aggregate principal amount of all Swing
Line Loans outstanding, exceeds the Aggregate Revolving Loan Commitment, then
the Borrower shall immediately, without notice or request by the Agent, prepay
the Revolving Loans and/or make a Cash Collateral Deposit with respect to
Letters of Credit in an aggregate amount equal to such excess.

2.5    Conversion and Continuation Options.

(a)    The Borrower may elect from time to time to convert LIBOR Loans to Base
Rate Loans, by the Borrower giving the Agent at least one (1) Business Day’s
prior irrevocable written notice of such election pursuant to a Continuation
Notice, provided that any such conversion of LIBOR Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Sections 2.9 and
2.11 and so long as no Event of Default shall have occurred and is then
continuing, the Borrower may elect from time to time to convert Base Rate Loans
to LIBOR Loans by the Borrower giving the Agent at least three (3) Eurodollar
Business Days’ prior irrevocable written notice of such election pursuant to a
Continuation Notice. Any such notice of conversion to LIBOR Loans shall specify
the length of the initial Interest Period or Interest Periods therefor. All or
any part of outstanding LIBOR Loans and, subject to Sections 2.9 and 2.11, Base
Rate Loans, may be converted as provided herein, provided that (i) any such
conversion may only be made if, after giving effect thereto, Section 2.6 shall
not have been contravened and (ii) no such Loan may be converted into a LIBOR
Loan after the date that is one month prior to the Revolving Loan Commitment
Expiration Date.

(b)    Any LIBOR Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such LIBOR Loan, provided that, unless the Agent otherwise
consents in writing, no LIBOR Loan may be continued as such if, (i) after giving
effect thereto, Section 2.6 would be contravened, (ii) after the date that is
one month prior to the Revolving Loan Commitment Expiration Date, or (iii) if an
Event of Default shall have occurred and be continuing, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this Section or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to LIBOR Loans
having an Interest Period of one (1) month, on the last day of such
then-expiring Interest Period.

2.6    Minimum Amounts of Tranches; Minimum Borrowings. All borrowings,
conversions and continuations of LIBOR Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Tranche shall be equal to $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or such other amounts acceptable to the
Agent in its sole discretion and, in any case, there shall not be more than
eight Tranches. All borrowings of Base Rate Loans shall be in a minimum amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof, or such other
amounts acceptable to the Agent in its sole discretion.

 

- 31 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.7    Interest Rates and Payment Dates.

(a)    Each Loan shall (i) if a LIBOR Loan, bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the LIBOR
Adjusted Rate plus the Applicable Margin and (ii) if a Base Rate Loan, bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin.

(b)    If any Event of Default shall have occurred and be continuing, all
amounts outstanding hereunder shall, at the election of the Required Lenders,
bear interest at a rate per annum equal to the rate determined pursuant to
Section 2.7(a) plus 2% per annum, from the date of the occurrence of such Event
of Default until such Event of Default is no longer continuing (after as well as
before judgment).

(c)    Interest shall be payable in arrears on each Interest Payment Date;
provided, however, that interest accruing pursuant to paragraph (b) of this
Section shall be payable on demand.

(d)    For purposes of determining the Applicable Margin, interest rates on the
Loans and the unused commitment fee shall be calculated on the basis of the
Total Leverage Ratio set forth in the most recent Covenant Compliance
Certificate received by the Agent. A Covenant Compliance Certificate may be
delivered to the Agent by the Borrower no more frequently than quarterly in
accordance with Section 5.2(a). For accrued and unpaid interest and unused
commitment fees only (no changes being made for interest payments or unused
commitment fees previously made), changes in interest rates on the Loans or
unused commitment fees attributable to changes in the Applicable Margin caused
by changes in the Total Leverage Ratio shall be calculated upon the delivery of
a Covenant Compliance Certificate, and such change shall be effective with
respect to Base Rate Loans, LIBOR Loans and the unused commitment fee from the
day which is three (3) Business Days after receipt by the Agent of such Covenant
Compliance Certificate. If, for any reason, the Borrower shall fail to deliver a
Covenant Compliance Certificate when due in accordance with Section 5.2(a), and
such failure shall continue for a period of ten (10) days, then the Leverage
Level shall be deemed to be Leverage Level 5 retroactive to the date on which
the Borrower should have delivered such Covenant Compliance Certificate, and
shall continue until a Covenant Compliance Certificate indicating a different
Leverage Level is delivered to the Agent.

(e)    Notwithstanding anything herein or in any other Loan Document to the
contrary, in the event that any financial statement or certificate delivered
pursuant to Sections 5.1 or 5.2(a) is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered but only to the extent that such inaccuracy is discovered prior to
180 days after the termination of this Agreement), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin (the
“Correct Applicable Margin”) for any period that such financial statement or
certificate, as applicable, covered, then (i) the Borrower shall immediately
deliver to the Agent a corrected financial statement or certificate, as the case
may be, for such period, (ii) the Applicable Margin shall be reset to the
Correct Applicable Margin for such period, and (iii) the Borrower shall
immediately pay to the Agent the accrued additional interest owing as a result
of such Correct Applicable Margin for such period.

 

- 32 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.8    Computation of Interest and Fees. Interest on LIBOR Loans and the unused
commitment fee shall be calculated on the basis of a year of three hundred sixty
(360) days, for the actual days elapsed, and interest on Base Rate Loans and all
other Obligations shall be calculated on the basis of a year of three hundred
sixty-five (365)/ three hundred sixty-six (366) days, for the actual days
elapsed. Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower and
the Agent in the absence of manifest error.

2.9    Inability to Determine Interest Rate. In the event that, prior to the
first day of any Interest Period, (a) the Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the LIBOR Adjusted Rate for
such Interest Period or (b) the Agent shall have received notice from the
Required Lenders acting that the LIBOR Adjusted Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, the Agent shall
give telecopy or telephonic notice thereof to the Borrower and the Lenders as
soon as practicable thereafter. If such notice is given, (i) any LIBOR Loans
requested to be made on the first day of such Interest Period shall accrue
interest at the Base Rate, (ii) Loans that were to have been converted on the
first day of such Interest Period to LIBOR Loans shall be continued as Base Rate
Loans and (iii) any outstanding LIBOR Loans shall be converted, on the first day
of such Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Agent, no further LIBOR Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Base Rate Loans to LIBOR
Loans.

2.10    Pro Rata Treatment and Payments. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective Commitment Percentages then
held by the Lenders. All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff, deduction or counterclaim and shall be
made prior to 11:00 a.m., Los Angeles time, on the due date thereof to the
Agent, for the account of the Lenders, at its office specified in Section 9.2,
in Dollars and in immediately available funds. The Agent shall distribute such
payments to the applicable Lenders promptly upon receipt in like funds as
received. The Borrower authorizes the Agent to debit any of its bank accounts
with the Agent or to make a draw of Revolving Loans or Swing Line Loans for the
purpose of effecting payment of principal, interest or other costs and expenses
payable by the Borrower to the Agent or any Lender under this Agreement.

2.11    Illegality. Notwithstanding any other provision herein, if any Lender
determines that any Requirement of Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful for such Lender to
maintain LIBOR Loans as contemplated by this Agreement, (a) the commitment of
such Lender hereunder to continue LIBOR Loans as such and convert Base Rate
Loans to LIBOR Loans shall forthwith be suspended during such period of
illegality and (b) the Loans of such Lender then outstanding as LIBOR Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a LIBOR Loan
occurs on a day which is not the last day of the then

 

- 33 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 2.14. To the
extent that a Lender’s LIBOR Loans have been converted to Base Rate Loans
pursuant to this Section 2.11, all payments and prepayments of principal that
otherwise would be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans.

2.12    Increased Costs.

(a)    Except with respect to Indemnified Taxes and Excluded Taxes, which shall
be governed solely and exclusively by Section 2.13, if any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Adjusted
Rate);

(ii)    subject the Agent or any Lender to any Taxes (other than Indemnified
Taxes and Excluded Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to the
Agent, increase the cost to Issuing Bank of issuing any Letter of Credit, or
increase the cost to any such Lender of purchasing or maintaining any
participation in a Letter of Credit or Swing Line Loan, or the Agent or such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by the Agent or such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the Agent or such
Lender, the Borrower will pay to the Agent or such Lender, as the case may be,
such additional amount or amounts as will compensate the Agent or such Lender,
as the case may be, for such additional costs incurred or reduction suffered.

(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans or Letters of Credit made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such

 

- 34 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reduction suffered. The agreements in this Section shall survive the termination
of this Agreement, the expiration of the Letters of Credit and the payment of
all Obligations.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within five (5) days after
receipt thereof.

2.13    Taxes.

(a)    All payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes unless required by Requirements of Laws. If any
Requirements of Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Requirements of Law and, if such Tax is an Indemnified Tax, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
Lender, the Agent, or any other applicable recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b)    Without duplication of Section 2.13(a), the Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with Requirements of Law,
or at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    The Loan Parties shall jointly and severally indemnify the Agent and each
Lender within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) payable or paid by the
Agent or any Lender or required to be withheld or deducted from a payment to the
Agent or any Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.13, such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

- 35 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    Any Lender that is legally entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under this Agreement or any
other Loan Document shall deliver to the Borrower and the Agent, at the time or
times reasonably requested by the Borrower or Agent, such properly completed and
executed documentation prescribed by Requirements of Laws or reasonably
requested by the Borrower or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Agent, shall deliver such
other documentation prescribed by Requirements of Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.13(e)(A),
2.13(e)(B)(i)–(iv) or 2.13(e)(C)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing, with respect to any Loan made
to the Borrower:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax,

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii)    executed originals or IRS Form W-8ECI (or any successor form);

 

- 36 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1, or any other form approved by the
Borrower and the Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or any successor forms);

(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
substantially in the form of Exhibit F-2, Exhibit F-3, or Exhibit F-4, Form W 9,
Form W 8IMY and/or any other required information (or any successor forms) from
each beneficial owner, as applicable (provided that, if such Foreign Lender is a
partnership and is not a participating Lender and if one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct or indirect partner), or

(v)    executed originals of any other form prescribed by applicable
requirements of Law as a basis for claiming exemption from, or a reduction in,
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Agent to determine any withholding or deduction required to
be made, and

(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by Requirements of Laws (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and to determine whether any amount is required to be deducted and
withheld from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

- 37 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Lender hereby authorizes the Agent to deliver to the Loan Parties and to
any successor Agent any documentation provided by such Lender to the Agent
pursuant to this Section 2.13(e).

Each Lender shall, whenever any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, deliver promptly to
the Borrower and the Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the Borrower or the Agent) or
promptly notify the Borrower and the Agent of its legal ineligibility to do so.

(f)    If the Agent or a Lender determines, in its sole good faith discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by a Loan Party or with respect to which a Loan Party has paid additional
amounts pursuant to this Section 2.13, it shall promptly pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 2.13 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of the Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph, in no event will the
Agent or a Lender be required to pay any amount to the Borrower pursuant to this
paragraph the payment of which would place the Agent or such Lender in a less
favorable net after-Tax position than the Agent or such Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require the Agent or any Lender to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.

(g)    Each Lender shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (g).

 

- 38 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h)    For purposes of this Section 2.13, the term “Lender” includes the Issuing
Bank, the term “Loan” includes liabilities with respect to Letters of Credit,
and the term “applicable Requirements of Law” includes FATCA.

(i)     Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.

2.14    Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from and to pay each Lender on demand the amount of any
liability, loss or expense arising from the reemployment of funds obtained by it
or from fees payable to terminate the deposits from which such funds were
obtained (including reasonable fees and expenses of counsel) which such Lender
may sustain or incur as a consequence of (a) default by the Borrower in payment
when due of the principal amount of or interest on any LIBOR Loan, (b) default
by the Borrower in making a borrowing of, conversion into or continuation of
LIBOR Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (c) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (d) the making by the
Borrower of a prepayment or conversion of LIBOR Loans on a day which is not the
last day of an Interest Period with respect thereto (including any prepayment
required as a result of acceleration of the Loans under Article 7). Such
Lender’s certificate as to such liability, loss or expense shall be deemed
conclusive, absent manifest error. This covenant shall survive the termination
of this Agreement, the expiration of the Letters of Credit, the expiration of
the Commitments and the payment of all Obligations under the Loan Documents.

2.15    Mitigation of Costs. If any Lender, by taking any reasonable action, so
long as making such change or taking such other action is not disadvantageous to
it in any financial, regulatory or other respect, can mitigate any adverse
effect on the Borrower under Section 2.12 or 2.13, such Lender shall take such
action.

2.16    Unused Commitment Fee. The Borrower agrees to pay to the Agent, for the
account of the Revolving Loan Lenders, an unused commitment fee for the period
from and including the Closing Date to but excluding the Revolving Loan
Commitment Expiration Date, based on the aggregate amount, for each day during
such period, of the Available Revolving Loan Commitments (without taking into
account outstanding Swing Line Loans, except to the extent any Revolving Loan
Lender is deemed to or has purchased a participation in such outstanding Swing
Line Loans), and computed at the per annum rate equal to the Applicable Margin
for such unused commitment fee. Such unused commitment fee shall be payable in
installments quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Loan Commitment Expiration Date,
commencing on March  31, 2019.

2.17    Substitution and Removal of Lenders. If any Lender (i) makes a claim
under Section 2.12 or 2.13, (ii) becomes unable to make or maintain LIBOR Loans
pursuant to Section 2.9 or 2.11, (iii) is a Defaulting Lender or (iv) is a
Non-Approving Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, remove such Lender on a non-pro rata
basis by (x) requiring such Lender to assign and delegate, without

 

- 39 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.12 or Section 2.13) and
obligations under this Agreement and the related Loan Documents to a Lender
reasonably satisfactory to the Borrower and Agent that shall assume such
obligations (which assignee may be a new Lender or an existing Lender, if an
existing Lender accepts such assignment) or (y) reducing the Aggregate Revolving
Loan Commitment by an amount equal to such Lender’s Revolving Loan Commitment;
provided that:

(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 9.6(c);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts); and

(c)    such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.18    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 9.7 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with this Agreement;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash

 

- 40 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (iv) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii)    Commitment and Letter of Credit Fees. No Defaulting Lender shall be
entitled to receive any unused commitment fee or any letter of credit fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause such Lender’s Commitment Percentage of the sum of the outstanding
Revolving Loans, the aggregate Letter of Credit Amount of all Letters of Credit
outstanding, the aggregate amount of unreimbursed drawings under all Letters of
Credit and (4) the aggregate principal amount of all Swing Line Loans
outstanding to exceed such Non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the

 

- 41 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.23.

(b)    Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
paragraph (a)(iv) above), whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Bank shall not
be required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

2.19    Issuance of Letters of Credit.

(a)    Subject to the limitations on Letters of Credit set forth in
Section 2.1(a), the Borrower shall be entitled to request the issuance of
standby Letters of Credit in Dollars from time to time from and including the
Closing Date to but excluding the date three (3) Business Days prior to the
Revolving Loan Commitment Expiration Date, by giving the Issuing Bank (with a
copy to the Agent) a Letter of Credit Request at least three (3) Business Days
before the requested date of issuance of such Letter of Credit (which shall be a
Business Day). Any Letter of Credit Request received by the Issuing Bank and the
Agent later than 12:00 noon, Los Angeles time, shall be deemed to have been
received on the next Business Day. Each Letter of Credit Request shall be signed
by a Responsible Officer of the Borrower and any other Loan Party that is to be
the account party thereof, shall be irrevocable and shall be effective upon
receipt by the Issuing Bank and the Agent. Provided that a valid Letter of
Credit Request has been received by the Issuing Bank and the Agent and upon
fulfillment of the other applicable conditions set forth in Section 4.2, the
Issuing Bank will issue the requested Letter of Credit and will provide a copy
thereof to the Agent. Each Letter of Credit shall have (i) drawing language
acceptable to the Agent and (ii) an expiration date as set forth in the Letter
of Credit Request; provided that no Letter of Credit shall in any event have an
expiration date later than the earlier of (A) one year after the issuance
thereof (or such longer period as the Agent and the Issuing

 

- 42 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Bank shall agree in their sole discretion) and (B) two Business Days prior to
the Revolving Loan Commitment Expiration Date.

(b)    Immediately upon the issuance of each Letter of Credit, the Issuing Bank
shall be deemed to have sold and transferred to each Revolving Loan Lender, and
each Revolving Loan Lender shall be deemed to have purchased and received from
the Issuing Bank, in each case irrevocably and without any further action by any
party, an undivided interest and participation in such Letter of Credit, each
drawing thereunder and the obligations of the Borrower under this Agreement in
respect thereof in an amount equal to the product of (i) such Revolving Loan
Lender’s Commitment Percentage and (ii) the maximum amount available to be drawn
under such Letter of Credit (assuming compliance with all conditions to
drawing).

(c)    The payment by the Issuing Bank of a draft drawn under any Letter of
Credit shall constitute for all purposes of this Agreement the making by the
Issuing Bank as a Revolving Loan Lender hereunder (in such capacity, the
“Drawing Lender”) of a Base Rate Loan in the amount of such payment (but without
any requirement of compliance with the conditions set forth in Sections 2.6
or 4.2). In the event that any such Loan by the Drawing Lender resulting from a
drawing under any Letter of Credit is not repaid by the Borrower by 11:00 a.m.,
Los Angeles time, on the day of payment of such drawing, the Issuing Bank shall
promptly notify the Agent, and the Agent shall notify each other Revolving Loan
Lender. Each Revolving Loan Lender shall, on the day of such notification (or if
such notification is not given by 12:00 noon, Los Angeles time, on such day,
then on the next succeeding Business Day), make a Base Rate Loan, which shall be
used to repay the applicable portion of the Base Rate Loan of the Drawing Lender
with respect to such Letter of Credit drawing, in an amount equal to the amount
of such Revolving Loan Lender’s participation in such drawing (but without any
requirement of compliance with the conditions set forth in Sections 2.6 or 4.2)
and shall deliver to the Agent for the account of the Drawing Lender, on the day
of such notification (or if such notification is not given by 12:00 noon, Los
Angeles time, on such day, then on the next succeeding Business Day) and in
immediately available funds, the amount of such Base Rate Loan. In the event
that any Revolving Loan Lender fails to make available to the Agent for the
account of the Drawing Lender the amount of such Base Rate Loan, the Drawing
Lender shall be entitled to recover such amount on demand from such Revolving
Loan Lender, together with interest thereon for each day from the date of
non-payment until such amount is paid in full at the Federal Funds Effective
Rate.

(d)    The obligations of the Borrower with respect to any Letter of Credit, any
Letter of Credit Request and any other agreement or instrument relating to any
Letter of Credit and any Base Rate Loan made under Section 2.19(c) shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of the aforementioned documents under all circumstances,
including the following:

(i)    any lack of validity or enforceability of any Letter of Credit prior to
its stated expiration date of any Letter of Credit, this Agreement or any other
Loan Document;

(ii)    the existence of any claim, setoff, defense or other right that the
Borrower may have at any time against any beneficiary or transferee of any
Letter of

 

- 43 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit (or any Person for whom any such beneficiary or transferee may be acting)
or the Agent, the Issuing Bank, any Revolving Loan Lender (other than the
defense of payment to a Revolving Loan Lender in accordance with the terms of
this Agreement) or any other Person, whether in connection with this Agreement,
any other Loan Document, the transactions contemplated hereby or thereby or any
unrelated transaction;

(iii)    any statement or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect, or any
statement therein being untrue or inaccurate in any respect whatsoever; provided
that payment by the Issuing Bank under such Letter of Credit against
presentation of such draft or document shall not have constituted gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction; and

(iv)    any exchange, release or non-perfection of any collateral, or any
release, amendment or waiver of or consent to departure from the Guarantee
Agreement or any other Loan Document.

(e)    The Borrower shall pay to the Agent, with respect to each Letter of
Credit issued hereunder, the following fees:

(i)    with respect to each Letter of Credit, for the account of the Revolving
Loan Lenders, for the period from and including the day such Letter of Credit is
issued to but excluding the day such Letter of Credit expires, a Letter of
Credit fee equal to the product of (x) the Applicable Margin then applicable to
LIBOR Loans and (y) the Letter of Credit Amount of such Letter of Credit from
time to time, such Letter of Credit fee to be payable in installments quarterly
in arrears on the last Business Day of each March, June, September and December
and on the expiration date of such Letter of Credit;

(ii)    with respect to each Letter of Credit issued hereunder, for the account
of the Issuing Bank (so long as the Issuing Bank is not also the sole Lender
under this Agreement), a fronting fee equal to 0.15% per annum of the Letter of
Credit Amount of such Letter of Credit, payable upon issuance of such Letter of
Credit; and

(iii)    with respect to each Letter of Credit issued hereunder, for the account
of the Issuing Bank, from time to time such additional fees and charges in
accordance with the Issuing Bank’s standard internal charge guidelines (as such
guidelines may change from time to time) and the related Letter of Credit
Request.

(f)    The Borrower agrees to the provisions in the Letter of Credit Request
forms; provided, however, that the terms of the Loan Documents shall take
precedence if there is any inconsistency between the terms of the Loan Documents
and the terms of the applicable form.

(g)    The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. None of the Agent, the Issuing Bank or any Lender, nor
any of their respective officers or directors shall be

 

- 44 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liable or responsible for (i) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; or (ii) the validity, sufficiency or genuineness of documents, or of
any endorsement thereof, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept any document that
appears on its face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

(h)    At any time that there shall exist a Defaulting Lender, subject to
Section 2.18, within one Business Day following demand by the Issuing Bank the
Borrower shall make a Cash Collateral Deposit with the Agent in an amount equal
to the Fronting Exposure (less the amount of any Cash Collateral Deposit made by
such Defaulting Lender and held by the Agent) with respect to such Defaulting
Lender. The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Agent, and agree to maintain, a first
priority security interest in all such Cash Collateral Deposits as security for
the Defaulting Lenders’ obligation to fund participations in respect of Letters
of Credit.

2.20    [Reserved].

2.21    Swing Line Loans.

(a)    Subject to the terms and conditions hereof, the Swing Line Lender agrees
to make loans on a revolving credit basis to the Borrower from time to time from
and including the Closing Date to but excluding the Revolving Loan Commitment
Expiration Date (each a “Swing Line Loan,” and collectively, the “Swing Line
Loans”) in accordance with the terms of this Agreement; provided, after giving
effect to the making of any Swing Line Loan, in no event shall (i) the then
existing aggregate outstanding principal amount of Swing Line Loans exceed
$5,000,000 (“Swing Line Sublimit”) at any time or (ii) the sum of (A) the
aggregate principal amount of all Revolving Loans outstanding (other than
Revolving Loans made for the purpose of repaying any Refunded Swing Line Loans
or reimbursing the Issuing Bank for any amount drawn under any Letter of Credit,
but not yet so applied), (B) the aggregate principal amount of all Swing Line
Loans outstanding, (C) the aggregate Letter of Credit Amount of all Letters of
Credit outstanding, and (D) the aggregate amount of unreimbursed drawings under
all Letters of Credit, exceed the Aggregate Revolving Loan Commitment at any
time. Amounts borrowed pursuant to this Section 2.21 may be repaid and
reborrowed during the period commencing on the Closing Date to but excluding the
Revolving Loan Commitment Expiration Date.

(b)    All Swing Line Loans shall be Base Rate Loans. The Swing Line Lender’s
obligation to make Swing Line Loans pursuant to this Section 2.21 shall expire
on the Revolving Loan Commitment Expiration Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans shall be
paid in full no later than such date. Swing Line Loans shall be made in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess of that amount, or such other amounts acceptable to the Swing Line Lender
in its sole discretion.

(c)    The Swing Line Lender shall maintain in its internal records an account
or accounts evidencing the Indebtedness hereunder of the Borrower to the Swing
Line Lender,

 

- 45 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

including the amounts of the Swing Line Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s Obligations in respect of any Swing Line Loans; provided further, in
the event of any inconsistency between the Register and the Swing Line Lender’s
records, the recordations in the Register shall govern. If so requested by the
Swing Line Lender by written notice to the Borrower (with a copy to the Agent),
the Borrower shall execute and deliver to such Lender a Swing Line Note
substantially in the form of Exhibit A-2 attached hereto (a “Swing Line Note”)
to evidence the Swing Line Lender’s Swing Line Loans.

(d)    Whenever the Borrower desires that the Swing Line Lender make a Swing
Line Loan, the Borrower shall give the Swing Line Lender (with a copy to the
Agent) irrevocable written notice, substantially in the form of a Borrowing
Notice (which notice must be received by the Agent prior to 12:00 noon, Los
Angeles time, on the Business Day that is the proposed borrowing date).

(e)    The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Agent not later than 2:00 p.m., Los Angeles time, on the
Business Day that is the proposed borrowing date by wire transfer of same day
funds in Dollars by wiring such amount to such account as the Agent shall
specify. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Agent shall make the proceeds of such
Swing Line Loans available to the Borrower on the proposed borrowing date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Swing Line Loans received by the Agent from the Swing Line Lender to be credited
to the account of the Borrower with the Agent, or to such other account as may
be designated in writing to the Agent by the Borrower. Notwithstanding the
foregoing, the Swing Line Lender may, but shall not be obligated to, make Swing
Line Loans at any time that one or more of the Lenders is a Defaulting Lender.

(f)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.3, the Swing Line Lender may at
any time in its sole and absolute discretion (but at least on a weekly basis),
deliver to the Agent (with a copy to the Borrower), no later than 11:00 a.m.,
Los Angeles time at least one Business Day in advance of the proposed borrowing
date, a notice (which shall be deemed to be a Borrowing Notice given by the
Borrower) requesting that each Revolving Loan Lender make Revolving Loans that
are Base Rate Loans to the Borrower on such proposed borrowing date in an amount
equal to the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which the Swing Line Lender
requests the Lenders to prepay. Anything contained in this Agreement to the
contrary notwithstanding, (i) the proceeds of such Revolving Loans made by the
Revolving Loan Lenders other than the Swing Line Lender shall be immediately
delivered by the Agent to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(ii) on the day such Revolving Loans are made, the Swing Line Lender’s pro rata
share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender to the Borrower, and
such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans but shall instead constitute part of the Swing
Line Lender’s outstanding Revolving Loans to the Borrower. The Borrower hereby
authorizes the Agent and the Swing Line Lender to charge the Borrower’s accounts
with the

 

- 46 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent and the Swing Line Lender, as the case may be (up to the amount available
in each such account) in order to immediately pay the Swing Line Lender the
amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by the Revolving Loan Lenders, including the Revolving
Loans deemed to be made by the Swing Line Lender, are not sufficient to repay in
full the Refunded Swing Line Loans. If any portion of any such amount paid (or
deemed to be paid) to the Swing Line Lender should be recovered by or on behalf
of the Borrower from the Swing Line Lender in any proceeding under the
Bankruptcy Code or any similar debtor relief law, the loss of the amount so
recovered shall be ratably shared among all of the Lenders.

(g)    If for any reason Revolving Loans are not made pursuant to
Section 2.21(f) in an amount sufficient to repay any amounts owed to the Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by the Swing Line Lender,
each Revolving Loan Lender shall be deemed to, and hereby agrees to, have
purchased a participation in such outstanding Swing Line Loans, and in an amount
equal to its pro rata share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Days’ notice from the Swing Line
Lender, each Revolving Loan Lender shall deliver to the Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds to the account designated by the Swing Line Lender. In the event
any Revolving Loan Lender fails to make available to the Swing Line Lender the
amount of such Revolving Loan Lender’s participation as provided in this
Section, the Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Loan Lender together with interest thereon at the
greater of the Federal Funds Effective Rate and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank compensation.

(h)    Notwithstanding anything contained herein to the contrary, (i) each
Revolving Loan Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to Section 2.21(f) and each
Revolving Loan Lender’s obligation to purchase a participation in any unpaid
Swing Line Loans pursuant to Section 2.21(g) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swing Line Lender, any Loan Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets or
condition (financial or otherwise) of any Loan Party; (D) any breach of this
Agreement or any other Loan Document by any party thereto; or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided, such obligations of each Lender are subject to the
condition that Swing Line Lender had not received prior notice from the Borrower
or the Required Lenders that any of the conditions under Section 4.2 to the
making of the applicable Refunded Swing Line Loans or other unpaid Swing Line
Loans, were not satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made; and (ii) the Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default,
(B) it does not in good faith believe that all conditions under Section 4.2 to
the making of such Swing Line Loan have been satisfied or waived by the Required
Lenders or (C) at a time when any Lender is a Defaulting Lender unless the Swing
Line Lender has entered into arrangements satisfactory to it and the Borrower to

 

- 47 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

eliminate the Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by depositing with the Agent
immediately available funds in an amount acceptable to the Agent to cover such
risk.

2.22    Incremental Commitment.

(a)    The Borrower may, by written notice to the Agent (each, a “Commitment
Increase Notice”), at any time prior to the Revolving Loan Commitment Expiration
Date, request increases of the Aggregate Revolving Loan Commitment (a “Revolving
Commitment Increase”); provided that (i) the Aggregate Revolving Loan Commitment
after giving effect to the Revolving Commitment Increase shall not exceed
$150,000,000 (the “Maximum Commitment Amount”); (ii) the Borrower may exercise
such increase request option up to three times during the term of this
Agreement; (iii) each exercise of the increase request option shall be in a
minimum principal amount of not less than $10,000,000; provided that the
exercise of such increase request option may be less than $10,000,000 if the
unused portion of the Maximum Commitment Amount is less than $10,000,000, so
long as the request is for the full amount of the remaining Maximum Commitment
Amount, and (iv) after giving effect to such Revolving Commitment Increase,
calculated on a pro forma basis, no Default or Event of Default has occurred and
is continuing or would be caused by the consummation of such Revolving
Commitment Increase.

(b)    Each such Commitment Increase Notice shall specify (A) the date on which
the Borrower proposes that the new Revolving Commitment Increase shall be
effective, which shall be a date not less than 15 Business Days after the date
the Agent receives such notice and (B) the requested amount of such increase.
Notwithstanding any term of this Agreement to the contrary, neither the Agent
nor any Lender shall be deemed to have committed to any Revolving Commitment
Increase unless such Lender executes and delivers an Increased Commitment Letter
(as defined below); for the avoidance of doubt, any Lender may accept or decline
to provide a Revolving Commitment Increase in its sole discretion.

(c)    Upon receipt of a Commitment Increase Notice, the Agent shall forward a
copy thereof to each Lender, and each Lender shall have the right, but not the
obligation, to participate in such increase in an amount equal to its pro rata
share of outstanding Revolving Loans immediately prior to the effectiveness of
any such increase. Any Lender electing to participate in such increase must
forward its written commitment therefor (an “Increased Commitment Letter”) to
the Agent within 10 Business Days of delivery to such Lender of such Commitment
Increase Notice. The failure of a Lender to deliver an Increased Commitment
Letter to the Agent within such time period shall be deemed a rejection by such
Lender of the option to participate in such Revolving Commitment Increase. In
the event that the Revolving Commitment Increase requested by the Borrower is
not fully committed to by existing Lenders as contemplated above, the Borrower
may designate one or more Persons as new Lender(s), each of whom must be
reasonably acceptable to the Agent (each, a “New Lender”); provided that in no
event shall such New Lender be any Person set forth in Section 9.6(b)(v), or may
designate one or more existing Lenders that is willing to increase its
commitment by more than its pro rata share, to provide the amount of such
unallocated excess Revolving Commitment Increase. Each New Lender shall become a
Lender pursuant to a joinder agreement in form and substance satisfactory to the
Agent (a “New Lender Joinder”). Subject to the foregoing, final allocations with
respect to any Revolving Commitment Increase shall be determined solely by the
Borrower

 

- 48 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and the Agent. Any Revolving Commitment Increase shall be effected pursuant to a
supplement to this Agreement executed by the Borrower, the Agent and the Lenders
or New Lenders, as the case may be, participating in such Revolving Commitment
Increase in form and substance reasonably acceptable to the Borrower, such
Lenders and the Agent (an “Incremental Facility Supplement”), which supplement
shall set forth the terms and conditions relating to such Revolving Commitment
Increase (including as to any upfront fee); provided that any Revolving
Commitment Increase shall be on terms consistent with the initial Revolving Loan
Commitments. Each Incremental Facility Supplement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the opinion of the Agent, to effect the
provisions of this Section 2.22. From and after the effectiveness of any
Revolving Commitment Increase, the Loans and Commitments established pursuant to
this Section 2.22 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantee Agreement.

SECTION 3.    REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans and
participate in the Letters of Credit, to induce the Agent to enter into this
Agreement and to induce the Issuing Bank to issue the Letters of Credit, the
Borrower hereby represents and warrants to the Agent and the Lenders that:

3.1    Financial Condition. Each of the Financial Statements (i) was prepared in
accordance with GAAP, (ii) is complete and correct in all material respects, is
consistent in all material respects with the books and records of the Borrower;
and (ii) accurately and completely, in all material respects, presents the
financial condition, assets, and liabilities of the Borrower as of its
respective date and the results of operations, changes in stockholders equity,
and cash flows for the applicable period. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has any contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the Financial Statements. Since December  31, 2017 there has
been no event or condition resulting in a Material Adverse Effect.

3.2     Corporate Existence; Compliance with Law, Etc. (a) The Borrower and each
of its Restricted Subsidiaries (i) is duly organized, validly existing and in
good standing (or the local equivalent) under the laws of the jurisdiction of
its organization, (ii) has the corporate, partnership or limited liability
company power, as the case may be, and authority, and the legal right, to own
and operate its Properties, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged and in which it proposes
to be engaged after the Closing Date, (iii) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect and (iv) is in
compliance with all applicable Requirements of Law, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect.

 

- 49 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Without limiting the foregoing clause (a), neither the Borrower nor any
of its Subsidiaries is (A) in violation of any Anti-Terrorism Law, (B) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (C) is a Blocked Person, (D) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (D) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

(c)    The Borrower and each of its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and, to the knowledge of the Borrower, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and, to the knowledge
of the Borrower, their respective directors, officers, employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers, employees or agents that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

3.3    Corporate Power; Authorization; Consents; Enforceable Obligations.

(a)    Each Loan Party has the corporate, partnership or limited liability
company power, as the case may be, and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is or will be a party, and to
borrow hereunder (in the case of the Borrower). Each Loan Party has duly
authorized the execution, delivery and performance of the Loan Documents to
which it is or will be a party.

(b)    No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the borrowings hereunder, or the execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are or will be party, or the
validity or enforceability against the Loan Parties of the Loan Documents to
which they are or will be party, except for (i) the filing of this Agreement
with the SEC and (ii) any consent, authorization, filing or other act which has
been made or obtained and is in full force and effect. This Agreement and each
of the other Loan Documents to which any Loan Party is or will be a party will
be duly executed and delivered by such Loan Party. This Agreement constitutes,
and each of the other Loan Documents when executed and delivered will
constitute, a legal, valid and binding obligation of each of the Loan Parties
(to the extent such Loan Party is a party thereto) enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.4    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof, will not violate any Requirement of Law applicable to any of
the Loan Parties or material Contractual

 

- 50 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligation of any of the Loan Parties, and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any such Requirement of Law or such material Contractual Obligation, except
as would not reasonably be expected to have a Material Adverse Effect.

3.5    No Material Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues (a) that purport to affect or pertain to this Agreement
or any other Loan Document or (b) as to which there is a reasonable possibility
of an adverse determination that either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

3.6    Ownership of Property; Liens; Condition of Properties. Each of the Loan
Parties has good and marketable title to all Properties purported to be owned
thereby, free and clear of any Liens, except those permitted by Section 6.3. The
property and assets of Loan Parties constitute all property and assets necessary
for the business of the Loan Parties, are in good order and repair (ordinary
wear and tear and casualty excepted).

3.7    Environmental Matters. All real property owned, leased or occupied by the
Borrower or any of its Restricted Subsidiaries, and all operations at such
properties are in compliance with all applicable Environmental Laws, except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect. There is no contamination at, under or about such Properties, or
violation of any Environmental Law with respect to such Properties or the
business conducted at such Properties which involves a matter or matters which
has caused or would reasonably be expected to cause a Material Adverse Effect.
As of the Closing Date, neither the Borrower nor any of its Restricted
Subsidiaries has received any notice from any Governmental Authority of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters with regard to any of the properties or the
business conducted at such properties, nor does the Borrower have knowledge that
any such notice will be received or is being threatened, other than any of such
which would not reasonably be expected to have a Material Adverse Effect.

3.8    Intellectual Property. Each of the Borrower and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, trade names, patents
and copyrights necessary for the conduct of its business as currently conducted
(the “Intellectual Property”). No claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property. The use of Intellectual
Property by the Borrower and its Restricted Subsidiaries does not infringe in
any material respect on the rights of any Person, nor does the use by other
Persons of such Intellectual Property infringe in any material respect on the
rights of the Borrower or any of its Restricted Subsidiaries.

3.9    Taxes. The Borrower and its Subsidiaries have filed or caused to be filed
all federal, state and other material tax returns which are required to be filed
by it and has paid or caused to be paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other material taxes imposed on it or any of its

 

- 51 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property by any Governmental Authority, other than any such tax (i) that is not
yet delinquent, (ii) the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with GAAP have been provided on the books of the
Borrower or such Subsidiary, as applicable.

3.10    Federal Regulations. No Loan, no Letter of Credit and no part of the
proceeds thereof will be used, directly or indirectly, for “purchasing” or
“carrying” any Margin Stock within the respective meanings of each of the quoted
terms under Regulation U or for any purpose which violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System.

3.11    ERISA Compliance.

(a)    Each of the Loan Parties and each ERISA Affiliate thereof, is in
compliance in all respects with all applicable provisions of ERISA and the Code,
and all rules, regulations and orders implementing ERISA, except to the extent
that the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)    None of the Loan Parties or any ERISA Affiliate thereof maintains or
contributes to (or has maintained or contributed to) any Multiemployer Plan
under which the Borrower, any Restricted Subsidiary or any ERISA Affiliate
thereof has potential for withdrawal liability and no Multiemployer Plan is in
Reorganization or insolvent.

(c)    None of the Loan Parties or any ERISA Affiliate thereof sponsors or
maintains any Title IV Plan under which there has been a failure to satisfy the
applicable “minimum funding standard” (within the meaning of Section 412 of the
Code), whether or not waived.

(d)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no Title IV Plan has any amount
of unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
and (ii) no Termination Event has occurred or is reasonably expected to occur.

(e)    There does not exist any material unfunded liability (determined on the
basis of actuarial assumptions utilized by the actuary for the plan in preparing
the most recent annual report) of any Loan Party or any ERISA Affiliate thereof
under any plan, program or arrangement providing post retirement, life or health
benefits.

(f)    No Reportable Event and no “Prohibited Transaction” (as defined in
Section 406 of ERISA of Section 4975 of the Code) has occurred or is occurring
with respect to any plan of any Loan Party or any ERISA Affiliate thereof.

3.12    Investment Company Act. None of the Loan Parties is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

 

- 52 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.13    Subsidiaries. As of the Closing Date, Schedule 3.13 hereof sets forth
each Subsidiary of the Borrower, its jurisdiction of formation and whether or it
is a Significant Subsidiary.

3.14    Purpose of Loans and Letters of Credit.

(a)    The proceeds of the Revolving Loans are intended to be and shall be used
by the Borrower for working capital and general corporate purposes of the
Borrower and the other Loan Parties, including to finance Permitted Acquisitions
and Capital Expenditures.

(b)    The Letters of Credit shall be used for general corporate purposes of the
Borrower and the other Loan Parties.

3.15    Accuracy and Completeness of Information. All written information
contained in any application, schedule, report, certificate, or any other
document relating to any Loan Party or any property of any Loan Party given to
the Agent by any Loan Party or any Affiliate thereof (or given to any
consultant, appraiser, accountant or other advisor by any Loan Party, which
consultant, appraiser, accountant or other advisor has then delivered any report
or other document to the Agent), and prepared by or on behalf of any Loan Party,
in connection with the Loan Documents (other than financial projections and
other information of general economic or industry-specific nature), including
any updates or supplements to such financial information delivered to the Agent,
is in all material respects, taken as a whole in light of the circumstances such
information was provided, true and complete as of the date referred to therein,
and no such Person has omitted to state therein (or failed to include in any
such document) any material fact or any fact necessary to make such information
not materially misleading. All projections given to the Agent or any Lender by
or on behalf of the Loan Parties have been prepared in good faith based upon
assumptions believed to be reasonable at the time prepared. The projections and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
difference may be material.

3.16    [Reserved].

3.17    Permits, Etc. The Loan Parties have all material permits, licenses,
authorizations and approvals required for each of them lawfully to own, lease,
control, manage and operate its properties and businesses. No condition exists
or event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization or approval, the
suspension, revocation, impairment, forfeiture or non-renewal thereof which
would reasonably be expected to result in a Material Adverse Effect.

3.18    [Reserved].

3.19    Capital Structure and Equity Ownership. Schedule 3.19 hereto identifies
the Borrower and each Subsidiary as of the Closing Date, the percentage of
issued and outstanding shares of each class of its capital stock or other equity
interests owned by the Parent, the

 

- 53 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of shares issued and outstanding. All such shares and interests are
validly existing, fully paid and non-assessable (to the extent applicable).

3.20    Insolvency. The Loan Parties are and, upon the making of any Loan on any
date on which this representation and warranty is made, will be, taken as a
whole, Solvent.

3.21    Labor Matters. There are no strikes or material labor disputes against
any Loan Party pending, or to the Borrower’s knowledge, threatened in writing
against any Loan Party which would be reasonably expected to result in a
Material Adverse Effect.

SECTION 4.    CONDITIONS PRECEDENT

4.1    Conditions to Closing Date. The effectiveness of this Agreement, and the
agreement of the Lenders to make the Loans and to participate in the Letters of
Credit contemplated hereby, the agreement of the Swing Line Lender to make Swing
Line Loans hereunder, and the agreement of the Issuing Bank to issue Letters of
Credit hereunder, in each case on the terms and conditions set forth in this
Agreement, are subject to the satisfaction of the following conditions
precedent, in each case in form and substance acceptable to the Agent:

(a)    Credit Agreement. The Agent shall have received this Agreement, duly
executed and delivered by the Borrower and each Lender.

(b)    Other Loan Documents. The Agent shall have received the Guarantee
Agreement, the Fee Letter, the Notes requested by any Lender and each other Loan
Document required to be delivered on the Closing Date, in each case dated as of
the Closing Date (unless otherwise agreed to by the Agent) and duly executed and
delivered by the relevant Loan Party or other party thereto, as applicable.

(c)    Incumbency Certificate. The Agent shall have received an incumbency
certificate of each Loan Party, each dated the Closing Date, executed by an
appropriate officer thereof.

(d)    Organizational Proceedings, Etc. The Agent shall have received a copy of
the resolutions of the board of managers, or similar governing body, of each
Loan Party (i) authorizing the Loan Documents to which it is or will be a party
and (ii) in the case of the Borrower, authorizing the borrowings contemplated
hereunder, in each case certified by Responsible Officer of such Loan Party as
of the Closing Date, which certificate states that the resolutions thereby
certified have not been amended, modified, revoked or rescinded and are in full
force and effect.

(e)    Certain Agreements. The Agent shall have received copies of the Organic
Documents of each Loan Party, certified as of the Closing Date as complete and
correct copies thereof, and in full force and effect, by a Responsible Officer
of such Loan Party.

 

- 54 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    Legal Opinion. The Agent shall have received a legal opinion of
Sullivan & Cromwell LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Agent, executed and dated as of the Closing Date.

(g)    [Reserved].

(h)    Good Standing Certificates. The Agent shall have received, with respect
to each Loan Party, a certificate dated a recent date, of the Secretary of State
(or other relevant state authority) of the state of formation of such Loan
Party, certifying as to the existence and, if applicable, good standing of, and,
if generally available in such jurisdiction, the payment of taxes by, such Loan
Party in such state.

(i)    [Reserved].

(j)    Financial Statements, Budget, Projections, Etc. The Agent shall have
received (i) the Financial Statements and (ii) projections of the results of
Borrower and its Restricted Subsidiaries covering the period up to and including
the Revolving Loan Commitment Expiration Date, which projections shall be in
form acceptable to the Agent.

(k)    Costs. The Agent shall have received payment or evidence of payment by
the Borrower of all costs and expenses, including fees of the Agent’s counsel to
the extent required to be reimbursed pursuant to Section 9.5 and invoiced prior
to the Closing Date.

(l)    Fees. The Agent shall have received the fees to be paid on the Closing
Date pursuant to the Fee Letter.

(m)    KYC Documentation. The Lenders shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
reasonably requested in writing by them in order to allow the Lenders to comply
with the Patriot Act.

(n)    Additional Proceedings. The Agent shall have received such other
approvals, opinions and documents as the Agent may reasonably request and all
legal matters incident to the making of such Loans or the issuance of such
Letter of Credit, shall be reasonably satisfactory to the Agent.

4.2    Conditions to Each Loan and Letter of Credit. The agreement of each
Lender to make any Loans, and to participate in any Letter of Credit, to be made
or issued on the Closing Date and thereafter, the agreement of the Swing Line
Lender to make any Swing Line Loans to be made on the Closing Date and
thereafter, and the agreement of the Issuing Bank to issue any Letter of Credit
to be issued on the Closing Date and thereafter, is subject to the satisfaction
or waiver, immediately prior to or concurrently with the making of such Loan or
Swing Line Loan, or the issuance of such Letter of Credit, of the following
conditions precedent:

(a)    Representations and Warranties; No Default. The following statements
shall be true and the Borrower’s acceptance of the proceeds of such Loan or its
delivery of an executed Letter of Credit Request shall be deemed to be a
representation and warranty of the Borrower, on the date of such Loan or as of
the date of issuance of such Letter of Credit, as applicable, that:

 

- 55 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    The representations and warranties contained in this Agreement, each
other Loan Document and each certificate or other writing delivered by the
Borrower, any other Loan Party or any Affiliate of the Borrower to the Agent in
connection herewith are true and correct on and as of such date in all material
respects (except for those representations and warranties that are conditioned
by materiality, which shall be true and correct in all respects) as though made
on and as of such date except (i) to the extent that such representations and
warranties expressly relate to an earlier date and (ii) after the Closing Date,
the representations and warranties made under Section 3.1 shall be deemed to
refer to the most recent financial statements of the Borrower furnished to the
Agent pursuant to Section 5.1 hereof; and

(ii)    No Default or Event of Default has occurred and is continuing or would
result from the making of the Loan or Swing Line Loan, or the issuance of such
Letter of Credit to be made or issued on such date.

(b)    Legality. The making of such Loan, or the issuance of such Letter of
Credit, shall not contravene, in any material respect, any law, rule or
regulation applicable to any Lender, the Agent, the Borrower or any other Loan
Party.

(c)    Borrowing Notice or Letter of Credit Request. The Agent shall have
received a Borrowing Notice or a Letter of Credit Request, as applicable,
pursuant to the provisions of this Agreement from the Borrower.

SECTION 5.    AFFIRMATIVE COVENANTS

The Borrower hereby agrees that from and after the Closing Date, so long as any
Loan remains outstanding and unpaid, any Letter of Credit remains outstanding,
any Commitment remains in effect or any other Obligation is outstanding (other
than any contingent indemnification obligations under which there is no
outstanding claim):

5.1    Financial Statements. (a) The Borrower shall furnish to the Agent:

(i)    not later than one hundred and twenty (120) days after each fiscal
year-end of the Borrower, (A) a copy of the audited consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such year and the related
audited income statement, statement of shareholders equity and operating cash
flow statement for such fiscal year, and (B) a report thereon without
qualification or exception by BDO USA, LLP or another nationally recognized firm
of independent accountants to the Borrower acceptable to the Agent stating that
the financial statements fairly present in all material respects the
consolidated financial condition of the Borrower as of the date thereof and for
the period covered thereby; and

(ii)    not later than sixty (60) days after the end of each fiscal quarter of
the Borrower, excluding the last fiscal quarter of each fiscal year, the
unaudited consolidated and consolidating income statement, balance sheet and
operating cash flow statement of the Borrower and its Subsidiaries as at the end
of such quarter, and the portion of the fiscal year through the end of such
quarter, in each case in form substantially consistent with the those delivered
to the Agent prior to the Closing Date or otherwise reasonably acceptable to the
Agent,

 

- 56 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

including a comparison of the results of such period with the same period in the
prior fiscal year, all certified by a Responsible Officer of the Borrower as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein.

(b) Notwithstanding anything to the contrary in this Section 5.1, if the
Borrower has designated any of its Subsidiaries as an Unrestricted Subsidiary,
then the annual and quarterly information required by Section 5.1(a)(i) and
(ii) shall include (i) a reasonably detailed presentation of the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries separate from the financial condition and results of operations of
such Unrestricted Subsidiaries and (ii) a list of all Unrestricted Subsidiaries
of such date or confirmation that there has been no change in such information
since the date of the last such list.

5.2    Certificates; Other Information. The Borrower shall furnish to the Agent:

(a)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a) and (b), a Covenant Compliance Certificate with respect to such
fiscal quarter or fiscal year, as the case may be;

(b)    [Reserved];

(c)    within one hundred (100) days after the beginning of each fiscal year of
the Borrower, a copy of the annual operating budget for the Borrower and its
Restricted Subsidiaries for such fiscal year, in form and detail reasonably
satisfactory to the Agent;

(d)    within five (5) Business Days after the same are filed, copies of all
financial statements and material reports and notices which any Loan Party may
make to, or file with, the Securities and Exchange Commission or any successor
or analogous Governmental Authority;

(e)    as soon as possible and in any event within five (5) Business Days after
a Responsible Officer of Borrower has knowledge of the occurrence of a Default,
an Event of Default or, in the good faith determination of a Responsible Officer
of the Borrower, a Material Adverse Effect, the written statement by a
Responsible Officer of the Borrower, setting forth the details of such Default,
Event of Default or Material Adverse Effect and the action which the Borrower
proposes to take with respect thereto;

(f)    to the extent any of the following is reasonably expected to result in
material liability to a Loan Party: (i) promptly and in any event within
five (5) Business Days after any Loan Party becomes aware that any Termination
Event has occurred, a statement of a Responsible Officer of the Borrower
describing such Termination Event and the action, if any, which the Loan Party
or ERISA Affiliate thereof proposes to take with respect thereto, (ii) promptly
and in any event within five (5) Business Days after receipt thereof by any Loan
Party (or with respect to receipt by any other ERISA Affiliate, within five
Business Days after a Loan Party becomes aware of the receipt by the ERISA
Affiliate), from the PBGC or Multiemployer

 

- 57 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Plan, copies of each notice received by such Loan Party or ERISA Affiliate
thereof of any notice relating to a Title IV Plan or Multiemployer Plan,
(iii) promptly and in any event within five (5) Business Days after the filing
thereof with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Title
IV Plan, and (iv) promptly and in any event within five (5) Business Days after
receipt thereof by any Loan Party (or with respect to receipt by any other ERISA
Affiliate, within five Business Days after a Loan Party becomes aware of the
receipt by the ERISA Affiliate), from a sponsor of a Multiemployer Plan or from
the PBGC, a copy of each notice received by such Loan Party or ERISA Affiliates
thereof concerning the imposition or amount of withdrawal liability under ERISA
or indicating that such Multiemployer Plan may enter Reorganization status or
become insolvent;

(g)    promptly after the commencement thereof, but in any event not later than
five (5) Business Days after service of process with respect thereto, or the
obtaining of knowledge by the Borrower, notice of each action, suit or
proceeding before any court or Governmental Authority or other regulatory body
or any arbitrator which could reasonably be expected to have a Material Adverse
Effect; and

(h)    promptly such additional financial and other information relating to the
Borrower and its Subsidiaries as the Agent or any Lender may from time to time
reasonably request.

5.3    Payment of Obligations. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or such Restricted Subsidiary, as applicable.

5.4    Conduct of Business and Maintenance of Existence. The Borrower shall, and
shall cause each of its Restricted Subsidiaries to, (a) continue to engage in
business of the same general type as conducted by the Borrower and its
Restricted Subsidiaries as of the Closing Date or as otherwise permitted by
Section 6.12, (b) preserve, renew and keep in full force and effect its
corporate or other legal existence, as applicable, except as permitted by
Section 6.4 and 6.5, (c) maintain all material rights, registrations, licenses,
privileges and franchises necessary in the normal conduct of its business and
(d) comply with all Contractual Obligations and Requirements of Law except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect, such compliance to include paying all lawful claims which if
unpaid might become a Lien upon any material portion of its properties except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or such Restricted
Subsidiary, as applicable, and only so long as no such Lien has been imposed on
any material portion of its properties.

 

- 58 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.5    Maintenance of Property; Insurance.

(a)    The Borrower shall, and shall cause each other Loan Party to, keep all
property necessary to its business in good working order and condition (ordinary
wear and tear and casualty excepted).

(b)    The Borrower shall, and shall cause each other Loan Party to, maintain,
with financially sound and reputable insurance companies or associations or
through self-insurance, insurance on such of its property in at least such
amounts and against such risks as are usually insured against in the same
general area by companies similar in size and engaged in the same or a similar
business, and furnish to the Agent, upon request, full information as to the
insurance carried. Upon request by the Agent, the Borrower shall deliver to the
Agent insurance certificates certified by the Borrower’s insurance brokers, as
to the existence and effectiveness of each policy of insurance and evidence of
payment of all premiums then due and payable therefor.

5.6    Inspection of Property; Books and Records; Discussions. The Borrower
shall, and shall cause each Restricted Subsidiary to, keep proper books of
records and account in which entries that are true and correct in all material
respects and are in conformity with GAAP shall be made; and upon reasonable
notice and at such reasonable times during usual business hours, permit
representatives of the Agent and the Lenders to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers of the Borrower and its Restricted Subsidiaries and with its
accountants (but not so as to materially interfere with the business of Borrower
or its Subsidiaries) and in all cases subject to applicable law, Section 9.15
and the terms of applicable confidentiality agreements; provided, that none of
the Borrower or any Restricted Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (x) that constitutes non-financial
trade secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

5.7    Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit as set forth in Section 3.14, and not for the purchasing or
carrying of any Margin Stock. If requested by the Agent, the Borrower will
furnish to the Agent a statement to the foregoing effect in conformity with the
requirements of Form U-1 referred to in Regulation U. No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

5.8    Hedging Obligations. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, incur any Hedging Obligation, except that the
Borrower or any Restricted Subsidiary may enter into any Hedging Obligation that
(i) is of a non-speculative

 

- 59 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

nature, or (ii) is for the purpose of hedging the Borrower’s or such Restricted
Subsidiary’s reasonably estimated interest rate, currency or commodity prices
exposure.

5.9    Anti-Corruption Laws. The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and, to the knowledge of the Borrower, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and, to the knowledge
of the Borrower, their respective directors, officers, employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers, employees or agents that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

5.10    [Reserved].

5.11    Environmental Laws. The Borrower shall, and shall cause each Restricted
Subsidiary to:

(a)    comply with, and take reasonable steps to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws, except
for such noncompliance or failure to obtain as would not reasonably be expected
to have a Material Adverse Effect; and

(b)    conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under applicable
Environmental Laws relating to real property owned, leased or occupied by the
Borrower or any Restricted Subsidiary, except for such noncompliance as would
not reasonably be expected to have a Material Adverse Effect.

5.12    Covenants Regarding Subsidiaries.

(a)    The Borrower will cause each of its wholly-owned Domestic Subsidiaries
that is a Significant Subsidiary hereafter formed or acquired, or any
Unrestricted Subsidiary that is redesignated as a Restricted Subsidiary (to the
extent it is a wholly-owned Domestic Subsidiary that is a Significant
Subsidiary) to execute and deliver to the Agent, no later than thirty (30) days
after the formation or acquisition thereof (or such longer period as may be
reasonably acceptable to the Agent), a joinder to the Guarantee Agreement
substantially in the form attached thereto and, in connection therewith, cause
to be delivered to the Agent the following, in each case in form and substance
acceptable to the Agent, (A) a favorable written opinion of counsel reasonably
satisfactory to the Agent as to such matters relating thereto as the Agent may
reasonably request, (B) certified copies of the Organic Documents of such
Subsidiary, along with appropriate resolutions and an incumbency certificate of
such Subsidiary and (C) such other agreements, instruments, approvals or other
documents as the Agent may reasonably request with respect thereto. The Borrower
may elect, in its sole discretion, to cause any Subsidiary that is not otherwise
required to be a Guarantor to become a Guarantor by executing and/or delivering
to the Agent each of the deliverables required in the preceding sentence,
including but not limited to deliverables of the type referred to in
Section 4.1(m).

(b)    With respect to each direct, wholly-owned Foreign Subsidiary of a Loan
Party that is a Controlled Foreign Corporation and a Significant Subsidiary
(each, an “Applicable

 

- 60 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foreign Subsidiary”), the Borrower shall take all actions reasonably requested
by the Agent to grant to the Agent a perfected Lien on 65% of each class of the
Capital Stock of such Subsidiary entitled to vote (within the meaning of Treas.
Reg. Sec. 1.956-2(c)(2)) and 100% of each class of the Capital Stock of such
Subsidiary not entitled to vote (within the meaning of Treas. Reg. Sec.
1.956-2(c)(2)) of such Foreign Subsidiary and, in connection therewith, if
requested by the Agent, deliver to the Agent applicable authorization documents,
pledge agreement and an opinion of foreign counsel in form and substance, and
from a firm of attorneys, reasonably acceptable to the Agent. Notwithstanding
the foregoing, with respect to the Applicable Foreign Subsidiaries in existence
on the Closing Date, Borrower need only comply with this Section 5.12(b) as to
j2 Global® Holdings Limited, and such compliance shall be subject to
Section 5.15.

(c)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the foregoing provisions of this Section 5.12 shall not require
the creation or perfection of pledges of or security interests in, or the
obtaining of legal opinions or other deliverables with respect to, Capital Stock
of Foreign Subsidiaries, or the provision of guarantees by any Domestic
Subsidiary, if and for so long as the Agent, in consultation with the Borrower,
reasonably determines that the cost of creating or perfecting such pledges or
security interests in such Capital Stock, or obtaining such legal opinions or
other deliverables in respect of such Capital Stock, or providing such
guarantees, shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

5.13    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay or discharge all tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings that
stay the enforcement of such claim and the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to pay such liabilities could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

5.14    Designation of Restricted and Unrestricted Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Total Leverage
Ratio of the Borrower on a pro forma basis, as of the last day of the most
recent fiscal year or fiscal quarter for which financial statements have been
delivered pursuant to Section 5.1(a), would not exceed 3.00 to 1.00, and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such ratio and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is at such time a
“Restricted Subsidiary” for purposes of any Material Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’, as applicable, investments therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any investment, Indebtedness or Liens
of such Subsidiary existing at such time

 

- 61 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and (ii) a return on any investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiaries’, as
applicable, investment in such Subsidiary.

5.15    Certain Post-Closing Obligations. As promptly as practicable, but in any
event, within the respective time periods referred to below, the Borrower shall:

(a)    within 90 days after the Closing Date (as such period of time may be
extended at the Agent’s discretion), deliver to the Agent such agreements,
documents and instruments as the Agent may request, in each case in form and
substance acceptable to the Agent, to evidence the pledge to the Agent of 65% of
each class of the Capital Stock entitled to vote (and all of the non-voting
stock, if any) of j2 Global® Holdings Limited, including but not limited to
delivery of a pledge agreement, and the taking of perfection steps, under Irish
law.

SECTION 6.    NEGATIVE COVENANTS

The Borrower hereby agrees that from and after the Closing Date, so long as any
Loan remains outstanding and unpaid, any Letter of Credit remains outstanding,
any Commitment remains in effect or any other Obligation is outstanding (other
than any contingent indemnification obligations under which there is no
outstanding claim):

6.1    Financial Condition Covenants. The Borrower shall not:

(a)    Total Leverage Ratio of the Borrower. Permit the Total Leverage Ratio of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, as of the
last day of any fiscal quarter for the four fiscal quarter period then ended,
beginning with the fiscal quarter ending March 31, 2019, to be greater than
3.00:1.00.

(b)    Minimum EBITDA of the Borrower. Permit EBITDA of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, for any single fiscal quarter
of the Borrower, beginning with the fiscal quarter ending March 31, 2019, to be
less than $50,000,000.

(c)    Total Leverage Ratio of the Parent. Permit the Total Leverage Ratio of
the Parent and its Restricted Subsidiaries, on a consolidated basis, as of the
last day of any fiscal quarter for the four fiscal quarter period then ended,
beginning with the fiscal quarter ending March 31, 2019, to be greater than
3.25:1.00.

6.2    Limitation on Indebtedness. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, create, issue, incur, assume or suffer to exist
any Indebtedness except for:

(a)    Indebtedness created hereunder and under the other Loan Documents, and
Permitted Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (a);

(b)    Indebtedness existing on the Closing Date and set forth in Schedule 6.2
and Permitted Refinancing Indebtedness in respect of Indebtedness permitted by
this clause (b);

 

- 62 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    Capitalized Lease Obligations and other Indebtedness secured by any
purchase money Lien incurred in connection with the acquisition by the Borrower
or any Restricted Subsidiary of equipment or other fixed assets, in an aggregate
principal amount not exceeding $15,000,000 outstanding at any time, and
Permitted Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (c);

(d)    Guarantees of Indebtedness of the Borrower or any other Restricted
Subsidiary, which Indebtedness is otherwise permitted to be incurred under this
Section 6.2, and all to the extent permitted by Section 6.7;

(e)    Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Restricted Subsidiary that is not a Loan Party to the Borrower or any other
Restricted Subsidiary to the extent permitted by Section 6.7 and (iii) any Loan
Party to any Restricted Subsidiary that is not a Loan Party; provided that all
such Indebtedness permitted under this subclause (iii) shall be subordinated to
the Obligations of the issuer of such Indebtedness;

(f)    Indebtedness of Foreign Subsidiaries incurred on or after the Closing
Date in an aggregate principal amount not to exceed $10,000,000;

(g)    the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof (and, in each case, any guarantees thereof by the Guarantors);

(h)    Indebtedness of the Borrower or any Restricted Subsidiary to the seller
of any business or assets permitted to be acquired by the Borrower or any
Restricted Subsidiary under this Agreement constituting a portion of the
purchase price therefor in an aggregate amount not exceeding $20,000,000 at any
time outstanding;

(i)    any Hedging Obligation that (i) is of a non-speculative nature and
(ii) is for the purpose of hedging the Borrower’s or such Restricted
Subsidiary’s interest rate, currency exposure or commodity exposure, in each
case in the ordinary course of business;

(j)    (i) Indebtedness in respect of letters of credit (including trade letters
of credit, but excluding any Letter of Credit issued under this Agreement), bank
guarantees or similar instruments issued or incurred in the ordinary course of
business; and (ii) Indebtedness consisting of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(k)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business and in each
case not in connection with Indebtedness for money borrowed;

(l)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under Section 7.1(i);

 

- 63 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m)    Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections and similar cash management
arrangements, in each case in the ordinary course of business;

(n)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(o)    Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees, their respective estates, spouses or
former spouses with respect to the cancellation, or to finance the purchase or
redemption, of Capital Stock of the Borrower to the extent permitted by
Section 6.6;

(p)    Indebtedness in the form of earn-outs or customary working capital
adjustments in connection with Permitted Acquisitions;

(q)    (i) Indebtedness of a Person acquired in a Permitted Acquisition existing
at the time such Person becomes a Restricted Subsidiary and not created in
contemplation thereof (provided that, after giving effect to the acquisition of
such Person, on a pro forma basis, no Default or Event of Default shall have
occurred and be continuing or would arise after giving effect thereto) and
(ii) any Permitted Refinancing Indebtedness in respect of Indebtedness permitted
by this clause (q); provided that the aggregate principal amount of Indebtedness
incurred under this clause (q) shall not exceed $30,000,000;

(r)    other Indebtedness of the Borrower and its Restricted Subsidiaries;
provided that Indebtedness shall be permitted to be incurred pursuant to this
clause (r) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (r) at such
time (including such Indebtedness) would not exceed $15,000,000; and

(s)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a)  through (r) above.

6.3    Limitation on Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a)    Liens created hereunder or under any of the other Loan Documents;

(b)    any Lien on any property of the Borrower or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 6.3 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien shall not apply to any other property of the Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 6.2, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;

 

- 64 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);

(d)    Liens on assets of a Restricted Subsidiary which is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted by Section 6.2;

(e)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.7 or (ii) consisting of
an agreement to dispose of any property in an Asset Disposition permitted under
Section 6.5, including customary rights and restrictions contained in such
agreements;

(f)    Liens for taxes, assessments, fees and other charges of any Governmental
Authority that are not yet delinquent or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or a Restricted Subsidiary, as
applicable, in conformity with GAAP;

(g)    Liens created by operation of law not securing the payment of
Indebtedness for money borrowed or guaranteed, including carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlords’, shippers’,
laborers’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than forty-five (45) days and, if overdue,
for which adequate reserves have been posted under GAAP;

(h)    pledges or deposits in connection with payroll taxes, workers’
compensation, unemployment insurance and other social security legislation;

(i)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory or regulatory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(j)    Liens created by or resulting from litigation or legal proceedings in the
ordinary course of business or in respect of judgments, decrees, attachments or
awards that, in each case, do not constitute an Event of Default under
Section 7.1(i);

(k)    easements, rights-of-way, restrictions, zoning and other similar
encumbrances on real property incurred in the ordinary course of business which,
in the aggregate, are not likely to cause a Material Adverse Effect;

(l)    Liens securing Indebtedness permitted by Section 6.2(c); provided that no
such Lien covers any property other than the property subject to such
Capitalized Lease Obligation, or acquired in connection with the incurrence of
such Indebtedness, as applicable, and the proceeds thereof; provided further
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

 

- 65 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m)    precautionary Liens filed by equipment lessors pursuant to operating
leases of the Borrower and the Restricted Subsidiaries; provided that no such
Lien covers any property other than the property subject to such lease;

(n)    leases, licenses, subleases or sublicenses granted to others, including
in respect of intellectual property, in the ordinary course of business which do
not (i) interfere in any material respect with the business of the Borrower or
any Restricted Subsidiary or (ii) secure any Indebtedness;

(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with importation of goods;

(p)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(q)    Liens on any property of (i) any Loan Party in favor of any other Loan
Party and (ii) any Restricted Subsidiary that is not a Loan Party in favor of
the Borrower or any other Restricted Subsidiary;

(r)    Liens arising from any interest of a lessor under any real property lease
or sublease agreement entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of business; and

(s)    Liens not otherwise permitted by this Section 6.2, provided that a Lien
shall be permitted to be incurred pursuant to this clause (s) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (s) would not exceed $10,000,000.

6.4    Limitation on Fundamental Changes. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, (a) make any amendment to its Organic
Documents in a manner that could reasonably be expected to be materially adverse
to the Agent or the Lenders; or (b) enter into any merger, consolidation or
amalgamation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) except (i) any merger, consolidation or amalgamation, of a
Restricted Subsidiary that is a Loan Party into the Borrower, with the Borrower
being the survivor thereof, or between or among the Restricted Subsidiaries,
provided that if such transaction involves a Loan Party, then a Loan Party is
the survivor thereof, (ii) any merger in connection with a Permitted
Acquisition, so long as a Loan Party is the survivor thereof and, if such
merger, consolidation or other transaction involves the Borrower, the Borrower
is the survivor thereof and (iii) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; or (c) convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets to any Person other than the Borrower or a Restricted Subsidiary of the
Borrower (or, in the case of a Restricted Subsidiary that is a Loan Party, to
any Person other than another Loan Party).

6.5    Limitation on Sale of Assets. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, make any Asset Disposition unless
(i) such Asset Disposition is for fair market value, (ii) no Default or Event of
Default has occurred and is continuing or would

 

- 66 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

result from such Asset Disposition, (iii) at least 75% of the consideration for
such Asset Disposition is consists of cash or Cash Equivalents and (iv) the
consideration for such Asset Disposition, when aggregated with the consideration
for all previous Asset Dispositions during the same fiscal year, does not exceed
$10,000,000.

6.6    Limitation on Restricted Payments. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, (a) if a corporation, declare or
pay any dividend on (other than dividends payable solely in Capital Stock of the
Borrower or its Restricted Subsidiaries), or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of Capital Stock of the Borrower or its Restricted Subsidiaries or any
warrants or options to purchase any such Capital Stock, whether now or hereafter
outstanding, (b) if a partnership, limited liability company or other entity,
make any distribution (other than distributions payable solely in Capital Stock
of the Borrower or its Restricted Subsidiaries) with respect to the ownership
interests therein, or (c) make any payments (whether of principal, interest or
otherwise) on Indebtedness that is subordinated to the Obligations (“Junior
Obligations”), or in any case set forth in the foregoing clauses (a), (b) or
(c), any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any Restricted
Subsidiary (such declarations, payments, setting apart, purchases, redemptions,
defeasance, retirements, acquisitions and distributions being herein called
“Restricted Payments”); provided, however, that

(i)    the Restricted Subsidiaries may make Restricted Payments to the Borrower
or to another Domestic Subsidiary that is a Loan Party;

(ii)    for so long as the Borrower is treated as a partnership or disregarded
entity for United States federal income tax purposes, Borrower may make cash
distributions to Parent in amounts not in excess of the amount of income taxes
payable by the Parent as a result of its ownership of the Borrower;

(iii)    the Borrower may make cash distributions to Parent to pay (i) customary
salary, bonus and other benefits payable to employees, directors, officers and
managers of Parent to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries and (ii) general corporate operating and overhead costs and
expenses of Parent to the extent such costs and expenses are attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(iv)    the Borrower may make payments on Junior Obligations to the extent
permitted by the subordination agreement executed in favor of the Agent with
respect thereto; and

(v)    the Borrower may make additional Restricted Payments not referred to in
clauses (i), (ii), (iii) or (iv) above; provided that (x) at the time of the
making of any such Restricted Payment (and after giving effect thereto) no
Default or Event of Default shall have occurred and be continuing, (y) Borrower
shall be in compliance with the financial covenants set forth in Section 6.1,
calculated on a pro forma basis after giving effect to

 

- 67 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Restricted Payment and (z) the Borrower has at least $25,000,000 in cash
and Cash Equivalents on its balance sheet after giving effect to such Restricted
Payment.

6.7    Limitation on Acquisitions, Investments, Loans and Advances. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, consummate any
Acquisition, make any advance, loan, extension of credit or capital contribution
to, or purchase any stock, bonds, notes, debentures or other securities of or
any assets constituting a business unit of, or make any other investment in (any
of the foregoing, an “investment”), any Person, except:

(a)    Cash Equivalents;

(b)    extensions of trade credit made in the ordinary course of business;

(c)    investments in its Subsidiaries, but Domestic Subsidiaries and Foreign
Subsidiaries are, in each case subject to Section 5.12, as applicable;

(d)    investments existing on the Closing Date and set forth on Schedule 6.7
and any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original investment is not increased except by
the terms of such investment or as otherwise permitted by this Section 6.7;

(e)    payroll, travel and other loans or advances to, or guarantees issued to
support the obligations of, officers and employees of the Borrower or any
Restricted Subsidiary, in each case in the ordinary course of business, not in
excess of $1,000,000 outstanding at any time;

(f)    investments consisting of non-exclusive licensing of intellectual
property to other Persons in the ordinary course of business;

(g)    any Hedging Agreement permitted under this Agreement;

(h)    investments received in connection with the bankruptcy, reorganization or
liquidation of, or the settlement of delinquent accounts or disputes with, any
customers, suppliers, vendors or other account debtors, in each case in the
ordinary course of business of the Borrower or its Restricted Subsidiaries;

(i)    Permitted Acquisitions; and

(j)    other investments in an aggregate amount not exceeding $5,000,000 during
the term of this Agreement.

6.8    Transactions with Affiliates. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service or
the payment of any management or consulting fees, with or to any of the
Borrower’s Affiliates, except for transactions in the ordinary course of the
Borrower’s or such Restricted Subsidiary’s business that are upon terms not
materially less favorable to the Borrower or such Restricted Subsidiary, than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate, provided, however, that

 

- 68 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

nothing in this Section 6.8 shall prohibit (a) transactions between or among the
Borrower and its Restricted Subsidiaries and any entity that becomes a
Restricted Subsidiary provided that such transaction does not involve any other
Affiliate; (b) any employment agreement, consulting agreement, severance
agreement, employee benefit plan, compensation arrangement, equity incentive
agreement, officer or director indemnification agreement or any similar
arrangement entered into by, or policy of, the Borrower, any of its direct or
indirect parent companies or any Restricted Subsidiary in the ordinary course of
business and payments pursuant thereto; (c) payment of reasonable fees and
reasonable compensation to, provision of customary benefits to and
reimbursements of expenses (pursuant to indemnity arrangements or otherwise) of
officers, directors, employees or consultants of the Borrower, any of its direct
or indirect parent companies or any Restricted Subsidiary; (d) loans and
advances to officers, directors, consultants and employees of the Borrower, any
of its direct or indirect parent companies, or any Restricted Subsidiary for
travel, entertainment, moving, other relocation and similar expenses, in each
case made in the ordinary course of business; (e) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement; (f) the existence of, and the
performance by the Borrower or any Restricted Subsidiary of its obligations
under the terms of, any limited liability company agreement, limited partnership
or other organizational document or securityholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party on the Closing Date and which, in the case of any of the foregoing
pertaining to non-wholly owned Restricted Subsidiaries, is set forth on Schedule
6.8, and similar agreements that it may enter into thereafter, provided that the
existence of, or the performance by the Borrower or any Restricted Subsidiary of
obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Closing Date shall only be permitted by
this Section 6.8(f) to the extent not more adverse to the interest of the
Lenders in any material respect when taken as a whole (in the good faith
determination of the Borrower) than any of such documents and agreements as in
effect on the Closing Date; or (g) transactions undertaken in good faith for the
purpose of improving the consolidated tax efficiency of the Borrower and its
Restricted Subsidiaries .

6.9    Fiscal Year. The Borrower shall not permit the fiscal year of the
Borrower or any Subsidiary to end on a day other than December 31.

6.10    Prohibitions on Certain Agreements, Modifications to Certain Agreements
(a). The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
enter into or permit to exist any indenture, agreement, instrument or other
arrangement, other than the Loan Documents and the Senior Notes, that, directly
or indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the incurrence or
payment of indebtedness, the granting of Liens (except with respect to
Capitalized Lease Obligations and Indebtedness permitted by Section 6.2(c), and
then only with respect to the property encumbered thereby), or the declaration
or payment of dividends, the making of loans, advances or investments or the
sale, assignment, transfer or other disposition of Property (except with respect
to Capitalized Lease Obligations and Indebtedness permitted by Section 6.2(c),
and then only with respect to the property encumbered thereby), or which imposes
any financial covenants on the Borrower or any Restricted Subsidiary; provided
that the foregoing shall not apply to any arrangement which (i) exist on the
date hereof and (to the extent not otherwise permitted by this Section 6.10) are
listed in Schedule 6.10, (ii) are binding on a Restricted Subsidiary at the time

 

- 69 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such arrangement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (iii) represent or arise in connection with Indebtedness
of a Restricted Subsidiary which is not a Loan Party which is permitted by
Section 6.2, (iv) arise in connection with any Asset Disposition permitted by
Section 6.5, (v) are provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.7 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 6.2 but solely to the extent any negative pledge relates to the property
financed by or secured by such Indebtedness (and excluding in any event any
Indebtedness constituting any Junior Obligations) or that expressly permits
Liens for the benefit of the Agent and the Lenders with respect to the credit
facility established hereunder and the Obligations under the Loan Documents on a
senior basis without the requirement that such holders of such Indebtedness be
secured by such Liens on an equal and ratable, or junior, basis, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise not prohibited hereby so long as such restrictions may relate to the
assets subject thereto, (viii) are customary provisions restricting assignment
or transfer of any agreement entered into in the ordinary course of business,
(ix) arise in connection with cash or other deposits permitted under Section 6.3
or are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (x) are existing
under or by reason of applicable law or any applicable rule, regulation or order
and (xi) are restrictions in any one or more agreements governing Indebtedness
entered into after the Closing Date that contain encumbrances and other
restrictions that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive in any material respect with respect to the
Borrower or any Restricted Subsidiary than those encumbrances and other
restrictions that are in effect on the Closing Date pursuant to agreements and
instruments in effect on the Closing Date or, if applicable, on the date on
which such Restricted Subsidiary became a Restricted Subsidiary pursuant to
agreements and instruments in effect on such date.

6.11    Sale-Leaseback Transactions. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, sell, assign or otherwise transfer any of
its properties, rights or assets (whether now owned or hereafter acquired) to
any Person and thereafter directly or indirectly lease back the same or similar
property unless (1) the Borrower or the Restricted Subsidiary would be entitled
to (i) incur Indebtedness in an amount equal to the Attributable Debt with
respect to such sale and leaseback transaction pursuant to Section 6.2 and
(ii) create a Lien on such property or asset securing such Attributable Debt
pursuant to Section 6.3, in which case, the corresponding Indebtedness and Lien
will be deemed incurred pursuant to those provisions, and (2) the Borrower
complies with Section 6.5 in respect of such transaction.

6.12    Line of Business. Neither the Borrower nor any of its Restricted
Subsidiaries shall engage in any business other than the types of businesses in
which the Borrower and its Restricted Subsidiaries are engaged on the Closing
Date, and any business reasonably related, incidental, complementary or
ancillary thereto or any business that is a reasonable extension, development or
expansion thereof.

6.13    Anti-Terrorism Laws. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly knowingly (a) enter into any
Contractual Obligation with any Person listed on the OFAC Lists; (b) conduct any
business or engage in any transaction or

 

- 70 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

dealing with any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (c) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law; or (d) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

SECTION 7.    EVENTS OF DEFAULT

7.1    Events of Default.

If any of the following events shall occur and be continuing:

(a)    The Borrower shall fail to pay (i) any principal of any Loan when due,
(ii) any interest on any Loan within three (3) Business Days after the date when
due or (iii) any other amount payable hereunder or under any Loan Document
within five (5) Business Days after any such other amount becomes due; or

(b)    Any representation or warranty made by any Loan Party herein or in any
other Loan Document, as applicable, or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made (except to the
extent already qualified by materiality, in which case, it shall prove to have
been incorrect in any respect); or

(c)    The Borrower shall default in the observance or performance of any
agreement contained in Sections 5.1, 5.2(a) or (f), 5.4(b), 5.6 or 5.7, or any
provision of Section 6; or

(d)    Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or the other Loan Documents (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (i) notice thereof from the Agent to the Borrower and (ii) actual
knowledge thereof by such Loan Party; or

(e)    Any material provision of any Loan Document shall at any time for any
reason be declared null and void, or the validity or enforceability of any
material provision of any Loan Document shall at any time be contested by any
Loan Party or any other party thereto (other than the Agent) in writing, or a
proceeding shall be commenced by any Loan Party or such other party, or by any
Governmental Authority or other Person having jurisdiction over any Loan Party
or such other party, seeking to establish the invalidity or unenforceability
thereof, or any Loan Party or any such other party shall deny in writing that it
has any liability or obligation purported to be created under any Loan Document
or any Loan Document shall cease to be in full force and effect; or

(f)    Any Loan Party or the Parent shall (A) default in any payment of
principal or interest, regardless of the amount, due in respect of any Material
Indebtedness, in any case

 

- 71 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

without regard to any period of grace provided in the instrument or agreement
under which such Indebtedness was created, whether or not such default has been
waived by the holders of such Indebtedness; or (B) default in the observance or
performance of any other material agreement or condition relating to any such
Indebtedness referred to in clause (A) of this Section 7.1(f) or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Indebtedness to be required to be defeased
or purchased; or

(g)    (i) Parent, the Borrower or any of the Significant Subsidiaries of the
Borrower shall commence any voluntary case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or Parent, the Borrower or any of its Significant Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Parent, the Borrower or any of its Significant Subsidiaries
any involuntary case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment and (B) remains undismissed, undischarged,
unstayed or unbonded for a period of sixty (60) days; or (iii) there shall be
commenced against Parent, the Borrower or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) Parent,
the Borrower or any of its Significant Subsidiaries shall take any action in
writing in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) Parent, the Borrower or any of its Significant Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due or there shall be a general assignment for
the benefit of creditors; or

(h)    Except as could not reasonably be expected to and does not result in a
Material Adverse Effect (i) any Person shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Title IV Plan, (ii) any failure of a Title IV Plan to
satisfy the applicable minimum funding standard (as defined in Section 412 of
the Code), (iii) any Termination Event shall occur, (iv) any Title IV Plan shall
terminate, or (v) the Borrower or any of its Restricted Subsidiaries or any
ERISA Affiliate thereof could reasonably be expected to incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; or

(i)    One or more judgments or decrees shall be entered against one or more of
the Borrower or its Restricted Subsidiaries involving in the aggregate a
liability (to the extent not paid or fully covered by insurance under which the
insurer has been notified of the potential

 

- 72 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

claim and has not denied coverage) of $35,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof or in any event
five (5) days before the date of any sale pursuant to such judgment or decree;
or any non-monetary judgment or order shall be entered against the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect and either (i) enforcement proceedings shall have been
commenced by any Person upon such judgment which has not been stayed pending
appeal or (ii) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(j)    A Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above, automatically each Commitment and the commitment to
issue Letters of Credit shall immediately terminate and the Loans made to the
Borrower hereunder (with accrued interest thereon) and all other Obligations
shall immediately become due and payable and, to the extent any Letters of
Credit are then outstanding, the Borrower shall make a Cash Collateral Deposit,
to be held by the Agent, for the benefit of the Issuing Bank, as collateral for
reimbursement with respect to outstanding Letters of Credit, in the amount equal
to the aggregate Letter of Credit Amount of such Letters of Credit and (B) if
such event is any other Event of Default, with the consent of the Required
Lenders the Agent may, or upon the request of the Required Lenders the Agent
shall, take any or all of the following actions: (i) by written notice to the
Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments and the commitment to issue Letters of Credit to be terminated
forthwith, whereupon the Commitments and the commitment to issue Letters of
Credit shall immediately terminate; and (ii) by written notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other Obligations
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon (x) the same shall immediately become due and payable and
(y) to the extent any Letters of Credit are then outstanding, the Borrower shall
make a Cash Collateral Deposit, to be held by the Agent, for the benefit of the
Lenders as collateral for reimbursement with respect to outstanding Letters of
Credit, in an amount equal to the aggregate Letter of Credit Amount of the
Letters of Credit outstanding. In all cases, the Agent may enforce any or all of
the Liens and other rights and remedies created pursuant to any Loan Document or
available at law or in equity. For purposes of clauses (A) and (B) of this
paragraph of this Section 7, “Loan Documents” shall not include any Lender
Hedging Agreement and “Obligations” shall not include obligations pursuant to
any Lender Hedging Agreement. Presentment, demand, protest and all other notices
of any kind are hereby expressly waived by the Borrower.

7.2    Application of Payments and Proceeds. Upon the occurrence and during the
continuance of an Event of Default and after the acceleration of the principal
amount of any of the Loans, all payments and proceeds in respect of any of the
Obligations received by the Agent or any Lender under any Loan Document shall be
applied as follows:

first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to the Agent with respect to this Agreement or the other
Loan Documents;

 

- 73 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

second, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Lender, the Issuing Bank or the Swing Line Lender
with respect to this Agreement or the other Loan Documents;

third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts);

fourth, to the principal amount of the Obligations, including to make Cash
Collateral Deposits to secure existing obligations with respect to Letters of
Credit in compliance with Section 2.19(h), and to the Obligations owing to any
counterparty in respect of any Lender Hedging Agreement;

fifth, to any other Obligations owing to the Agent, the Issuing Bank, the Swing
Line Lender or any Lender under the Loan Documents; and

sixth, to the Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (b) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category. Excluded
Swap Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth in this Section.

SECTION 8.    THE AGENT

8.1    Appointment. Each Lender and the Issuing Bank hereby irrevocably
designates and appoints MUB, as Agent for such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes MUB, as
the Agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Agent, by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent in
such capacity. The provisions of this Section are solely for the benefit of the
Agent, the Lenders and the Issuing Bank, and neither the Borrower nor any other
Loan Party shall have rights as a third-party beneficiary of any of such
provisions.

8.2    Delegation of Duties. The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall

 

- 74 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

8.3    Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct as determined by the final non-appealable judgment of a court of
competent jurisdiction) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by the
Borrower, any other Loan Party, or any other party to the Loan Documents, or any
officer thereof, contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower, any other Loan Party, or any other party to the
Loan Documents to perform its obligations hereunder or thereunder. The Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower, any other Loan Party, or any other
party to the Loan Documents.

8.4    Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice
(including any telephonic notice), consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), the independent accountants and other experts selected
by the Agent. The Agent may deem and treat the payee of any Note or the holder
of any Loan, as set forth in the Register, as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Agent. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
or all Lenders, as it deems appropriate, or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense (except
those incurred solely as a result of the Agent’s gross negligence or willful
misconduct as determined by the final non-appealable judgment of a court of
competent jurisdiction) which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders or all
Lenders, as may be required, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

8.5    Notice of Default. Neither the Agent nor any Lender shall be deemed to
have knowledge or notice of the occurrence of any Default hereunder unless such
Person has received notice from the Agent, a Lender or the Borrower referring to
this Agreement, describing such Default and stating that such notice is a
“notice of default”. In the event that the Agent or any Lender receives such a
notice, the Agent or such Lender, as the case may be, shall give notice

 

- 75 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereof to the Agent and the Lenders. The Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders
or all Lenders as appropriate; provided that unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders or as
the Agent shall believe necessary to protect the Agent and the Lenders’
interests.

8.6    Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that none of the Agent or any of its respective officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates has
made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party, or any other party to the Loan Documents, shall be deemed to
constitute any representation or warranty by the Agent to any Lender. Each
Lender represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into,
the business, operations, property, financial and other condition and
creditworthiness of the Borrower, the other Loan Parties, and any other party to
the Loan Documents and made its own decision to make its Loans, participate in
Letters of Credit hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, the other Loan Parties, and any other
party to the Loan Documents. The Agent agrees to promptly furnish to each Lender
a copy of all notices, reports and other documents received by it from the
Borrower pursuant to the terms hereof; provided that the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower, any other Loan
Party, or any other party to the Loan Documents which may otherwise come into
the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates except such as may come
into the possession of the employees of Agent then having the responsibility for
the administration of this Agreement.

8.7    Indemnification. The Lenders hereby indemnify the Agent, the Issuing Bank
and the Swing Line Lender in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs (including, without limitation, the
allocated cost of internal counsel), expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Agent, the Issuing Bank and the Swing Line Lender in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Agent, the Issuing Bank or Swing Line Lender under or in connection with any
of the foregoing; provided that no Lender

 

- 76 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent resulting from the gross negligence or willful
misconduct of the Agent, the Issuing Bank or the Swing Line Lender, as
determined by the final non-appealable judgment of a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement, the Commitments and the expiration of the Letters of Credit and
the payment of all Obligations.

8.8    Agent in Its Individual Capacity. The Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower, the other Loan Parties and any other party to the Loan Documents
as though the Agent were not the Agent hereunder and under the other Loan
Documents. With respect to the Agent, the Loans made by the Agent, the Letters
of Credit participated in by the Agent and any Notes issued to the Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and the Agent may exercise the same as though it were
not the Agent and the terms “Lender” and “Lenders” shall include the Agent in
its individual capacity.

8.9    Successor Agent. The Agent may resign as Agent upon thirty (30) days’
notice to the Lenders, the Issuing Bank and the Borrower. If the Agent shall
resign as Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint (with the approval of the Borrower, such approval
not to be unreasonably withheld or delayed and not to be required if an Event of
Default shall have occurred and be continuing) from among the Lenders a
successor agent for the Lenders and the Issuing Bank, whereupon such successor
agent shall succeed to the rights, powers and duties of the Agent and the term
“Agent” shall mean such successor agent, effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of any of the Obligations. Notice of
such appointment shall be given by such successor agent to the Borrower, the
Issuing Bank and each Lender. Whether or not a successor has been appointed,
such resignation shall nonetheless become effective in accordance with such
notice on such thirtieth (30th) day. After any retiring Agent’s resignation as
Agent, the provisions of this Section shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent, under this
Agreement and the other Loan Documents.

8.10    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under the Bankruptcy Code or any similar debtor relief law or any
other judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agent and their respective
agents and counsel) allowed in such judicial proceeding; and

 

- 77 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent.

SECTION 9.    MISCELLANEOUS

9.1    Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section. With the
prior written consent of the Required Lenders, the Borrower may, from time to
time, enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purposes of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders, the Borrower or any other Loan Party hereunder or thereunder or
waiving, on such terms and conditions as may be specified in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall: (a) reduce the amount or extend the
maturity of any Loan, or reduce the rate or extend the time of payment of
interest thereon, or reduce the amount or extend the time of payment of any fee,
indemnity or reimbursement payable to any Lender hereunder, or increase any
Commitment, in each case without the written consent of the Lender affected
thereby; or (b) (i) amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in or otherwise modify the definition of
Required Lenders, or consent to the assignment or transfer by any Loan Party of
any of its rights and obligations under this Agreement and the other Loan
Documents (except in connection with a transaction permitted hereby); or
(ii) release any Loan Party from any liability under its respective Loan
Documents (except in connection with a transaction permitted hereby); or (iii)
[Reserved]; or (iv) amend, modify or waive, directly or indirectly, any of the
provisions of Section 2.1(e) (the first sentence), 2.10 or 7.2; or (v) amend,
modify or waive any provision of this Agreement requiring the consent or
approval of all Lenders, in each case without the written consent of all the
Lenders; or (c) amend, modify or waive any provision of Section 8 without the
written consent of the Agent; (d) amend, modify, terminate or waive any
provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
without the written consent of the Swing Line Lender; (e) amend, modify or waive
any Loan Document so as to alter the ratable treatment of Obligations arising
under the Loan Documents and Obligations arising under Hedging Agreements or the
definition of “Hedging Agreement,” “Hedging Obligations,” or “Obligations,” in
each case in a manner adverse to any Eligible Counterparty with Obligations then
outstanding without the written consent of any such Eligible Counterparty, or
(f) (i) extend the stated expiration date of any Letter of Credit beyond the
date set forth in the definition of the Revolving Loan Commitment Expiration
Date without the written consent of each Lender holding a Revolving Loan
Commitment that is affected thereby; (ii) reduce any reimbursement obligation in
respect of any Letter of Credit without the written consent of each Lender
holding a Revolving Loan Commitment; and (iii) amend, modify, terminate or waive
any obligation of the Lenders relating to the purchase of participations in
Letters of Credit as provided in Section 2.19 without the written consent of the
Agent and the Issuing Bank. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be

 

- 78 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

binding upon the Borrower, the other Loan Parties, the Lenders, the Agent, and
all permitted successors and assigns of the Lenders and the Agent.
Notwithstanding the foregoing (i) any amendment, restatement or other
modification to the Fee Letter shall require the consent of the Agent and the
Borrower only and (ii) the Agent and the Borrower may, with the consent of the
other but without the consent of any other Person, amend, modify or supplement
this Agreement and any other Loan Document to cure any ambiguity, typographical
or technical error, omission, mistake, defect or inconsistency.

9.2    Notices. (a) All notices, requests and demands or other communications to
or upon the respective parties hereto to be effective shall be in writing unless
otherwise expressly provided herein (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three (3) days after being deposited in the
United States mail, certified and postage prepaid and return receipt requested,
or, in the case of telecopy notice, when received, in each case addressed to the
parties at their addresses as set forth on the signature pages hereof or to such
other address as may be hereafter notified by the respective parties hereto;
provided that any notice, request or demand to or upon the Agent pursuant to
Section 2.1, 2.3, 2.4, 2.5 or 2.19 shall not be effective until received.

(a)    The Agent shall be entitled to rely and act upon telephonic notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, (ii) such notices are
found not to have been authorized by the Borrower or (iii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
hereby indemnifies the Agent from all losses, costs, expenses and liabilities
resulting from the reliance by the Agent on any such notice.

(b)    Notices and other communications to the Lenders may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. For the avoidance of doubt,
notices delivered by the Borrower to the Agent pursuant to Sections 2.1(d),
2.21(d), 2.23(d) and 2.5 hereof, may be made by electronic mail and need not
include an executed signature; provided that such electronic notice shall be in
a form acceptable to the Agent and from an officer of the Borrower covered by an
incumbency certificate previously or concurrently delivered to the Agent. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

- 79 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    The Borrower agree that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications (as defined below) on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any agent or affiliate thereof (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Agent’s transmission of
communications through Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

9.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.4    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement.

9.5    Payment of Expenses; Indemnification.

(a)    The Borrower agrees, whether or not the transactions contemplated hereby
are consummated, (a) to pay or reimburse the Agent and each Lender for all its
reasonable and documented costs and out-of-pocket expenses (limited, in the case
of legal expenses, to the reasonable and documented fees, charges and
disbursements of a single counsel (and, if necessary, one local counsel in each
applicable jurisdiction and any reasonably necessary regulatory counsel))
incurred in connection with the syndication of the Loans and Commitments, the
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (including the transactions to
occur on the Closing Date), including reasonable due diligence expenses and as
to any amendment, supplement or modification to this Agreement or any other Loan
Document and the administration of the

 

- 80 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

transactions contemplated thereby, including in connection with any proceeding
or negotiation of the type referred to in clause (b) below, regardless of
whether an Event of Default or Default has occurred and is continuing, (b) after
the occurrence and during the continuance of a Default, to pay or reimburse the
Agent and the Lenders for all of their reasonable and documented costs and
out-of-pocket expenses (limited, in the case of legal expenses, to the
reasonable and documented fees, charges and disbursements of a single counsel
(and, if necessary, one local counsel in each applicable jurisdiction, any
reasonably necessary regulatory counsel and one additional counsel for each
group of similarly affected Persons in the event of a conflict of interest))
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents or in
connection with any refinancing or restructuring of the Loans or Letters of
Credit provided under this Agreement in the nature of a “work-out” or of any
insolvency or bankruptcy proceeding, and (c) to indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other Taxes (other than Excluded Taxes), if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents.

(b)    The Borrower and its Subsidiaries shall indemnify the Agent, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (limited, in the
case of legal expenses, to the reasonable and documented fees, charges and
disbursements of a single counsel for the Indemnitees (and, if necessary, one
local counsel in each applicable jurisdiction and one additional counsel for
each group of similarly affected Indemnitees in the event of a conflict of
interest)), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent and its Related Parties only, the
syndication or administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom, (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors and regardless of whether any Indemnitee is a party thereto or
(iv) the presence of contamination on any of the properties of the Borrower and
its Subsidiaries, any Hazardous Substances migrating from such properties, and
any violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Loan Parties; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the bad faith, gross negligence or willful misconduct of such

 

- 81 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indemnitee or any of its Related Parties or (ii) the material breach of this
Agreement or any other Loan Document by such Indemnitee or any of its Related
Parties or (y) resulted from any dispute solely among Indemnitees (other than
any dispute involving claims against the Agent in its capacity as such) and not
arising out of any act or omission of the Borrower or any of its Affiliates.

(c)    The agreements in this Section shall survive the resignation of the
Agent, the replacement of any Lender, the termination of the Letters of Credit
and the Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

9.6    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower and
no other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.6(b), (ii) by way of participation in accordance with
Section 9.6(d), or (iii) by way of pledge or assignment of a security interest
subject to Section 9.6(f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 9.6(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, each such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it, or
assignments to related Approved Funds that equal at least the amount specified
in Section 9.6(b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)    in any case not described in Section 9.6(b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is

 

- 82 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 9.6(b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (I) an Event of Default has occurred and is
continuing at the time of such assignment, or (II) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received notice thereof;

(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(C)     the consent of the Issuing Bank and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Loan Commitments and
Revolving Loans.

(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Acceptance, together with all forms,
certificates or other evidence each assignee is required to provide pursuant to
Section 2.16(e) and a processing and recordation fee of $3,500; provided, the
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

- 83 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the Issuing Bank, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this Section, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 9.6(c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.16, and 9.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section but
otherwise complies with Section 9.6(d) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.6(d).

(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its offices, a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything to the contrary contained in this Agreement, the Loans
(including any Notes evidencing such Loans) are registered obligations, and the
right, title and interest of the Lender and their assignees in and to such Loans
shall be transferable only upon

 

- 84 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notation of such transfer in the Register and no assignment thereof such be
effective until recorded therein. This Section 9.6(c) shall be construed so that
the Loans are at all times maintained in “registered form” within the meanings
of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, any Borrower, any Affiliate of any Borrower or Subsidiary
of any Borrower) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided, (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, the Issuing Bank and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.6(b) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.1(b) or 9.1(c)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15 and 2.16 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section; provided, such Participant agrees to be subject to the
provisions of Sections 2.15 and 2.16 as if it were an assignee under
Section 9.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender. Each Lender
that sells a participation pursuant to this Section shall maintain a register on
which it records the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s participation interest with
respect to the Loans and the Commitments (each, a “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of a participation with respect to such Loans
or Commitments for all purposes under this Agreement, notwithstanding any notice
to the contrary. In maintaining the Participant Register, such Lender shall be
acting as the agent of the Borrower solely for purposes of applicable U.S.
federal income tax law and undertakes no duty, responsibility or obligation to
the Borrower (without limitation, in no event shall such Lender be a fiduciary
of the Borrower for any purpose, except that such Lender shall maintain the
Participant Register); provided, no Lender shall have any obligation to disclose
all or any portion of the Participant Register to any Person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
in connection with a Tax audit that such Commitment, Loan, or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or, if different, under Sections 871(h) or 881(c) of the Code. For
the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

- 85 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.12 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant (except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation) unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13 as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

9.7    Adjustments; Set-Off. (a) If any Lender (a “benefitted Lender”) shall at
any time receive any payment of all or part of its Loans, or its participations
in Letters of Credit, or interest thereon, or fees, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7.1(g) or 8.8, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
its participation in Letters of Credit, or interest thereon, or fees, such
benefitted Lender shall purchase for cash from the other Lenders such portion of
each such other Lender’s Loans or fees, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefitted Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans or its participation in Letters
of Credit may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion.

(b)    In addition to any rights and remedies of the Agent provided by law, the
Agent shall have the right, exercisable upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set-off and appropriate and apply against any such
Obligations any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Agent or any
branch or agency thereof or bank controlling the Agent to or for the credit or
the account of the Borrower. The Agent agrees promptly to notify the Borrower
after any such set-off and application made by the Agent, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

- 86 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or electronically shall be effective as delivery of a
manually executed counterpart of this Agreement.

9.9    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10    Integration. This Agreement, together with the other Loan Documents,
represents the entire agreement of the Borrower, the Lenders and the Agent with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

9.11    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA (WITHOUT REFERENCE TO ITS CHOICE OF LAW
RULES).

9.12    Judicial Reference; Consent to Jurisdiction

(a)    ALL CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES CONCERNING THE LOAN
DOCUMENTS (EACH A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS AGREEMENT,
BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL
PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO
SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT
AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE
SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH
SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES,
FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL
BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS
OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES
ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY.

(b)    Subject to Section 9.12(a), each party hereto hereby irrevocably and
unconditionally

 

- 87 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of California, the
courts of the United States of America for the Central District of California,
and appellate courts from any thereof;

(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address set forth in Section 9.2; and

(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

9.13    Acknowledgements. The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)    neither the Agent nor any Lender has any fiduciary relationship to the
Borrower solely by virtue of any of the Loan Documents, and the relationship
pursuant to the Loan Documents between the Agent and the Lenders on one hand,
and the Borrower on the other hand, is solely that of creditor and debtor; and

(c)    no joint venture exists among the Lenders, or among the Borrower and the
Lenders.

9.14    Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

9.15    Confidentiality. The Agent and each Lender shall take reasonable
precautions, in accordance with their customary procedures for handling
confidential information of the same nature, to maintain the confidentiality of
all non-public information obtained from any Loan Party or any of its Affiliates
in connection with this Agreement or any other Loan Document but may, in any
event, (a) make disclosures to any of its Affiliates and as reasonably required
by any transferee, assignee or participant in connection with the contemplated
transfer or assignment of any of the Commitments, the Loans, any participation
in Letters of Credit or participation in any of the foregoing or (b) make
disclosures as required or requested by any governmental agency or
representative thereof or as required pursuant to legal process or (c) make
disclosures to its attorneys and accountants or (d) make disclosures as required
by law or (e) make disclosures in connection with litigation involving the Agent
or any Lender or (f) may (at its own expense and with the Borrower’s consent)
place advertisements in financial and other newspapers and

 

- 88 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as it may choose, and circulate similar
promotional materials, in the form of a “tombstone” or otherwise describing the
names of the Borrower and its Affiliates (or any of them), and the amount, type
and closing date with respect to the transactions contemplated hereby; provided
that (i) such transferee, assignee or participant agrees in writing to comply
with the provisions of this Section 9.15, (ii) the Agent and the Lenders, as
applicable, shall attempt to give prior notice to Borrower of such disclosure
pursuant to clause (b) (regarding legal process), provided that neither the
Agent nor any Lender shall have liability for failing to give such notice and
(iii) in no event shall the Agent or any Lender be obligated or required to
return any materials furnished by the Borrower and its Subsidiaries.

9.16    [Reserved].

9.17    Patriot Act. Each Lender subject to USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009) (the “PATRIOT Act”) hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, such Lender is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the PATRIOT Act.

9.18    Keepwell. At such time as the Borrower is a Qualified ECP Guarantor at
the time the guarantee by any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
the Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Section 9.18 voidable under applicable
bankruptcy or insolvency laws, and not for any greater amount). The obligations
and undertakings of the Borrower under this Section shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. The Borrower intends this Section to constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Specified Loan Party for all purposes of the Commodity Exchange Act.

9.19    Acknowledgement and Consent to Bail-In. Notwithstanding anything to the
contrary in any Loan Document or any other agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges and
accepts that any liability of any party hereto to any other party hereto under
or in connection with the Loan Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

(a)    any Bail-In Action in relation to any such liability, including (without
limitation):

 

- 89 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)    a cancellation of any such liability; and

(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

[Remainder of page intentionally left blank]

 

- 90 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

j2 CLOUD SERVICES, LLC, a Delaware limited liability company By:   /s/ R. Scott
Turicchi Name:   R. Scott Turicchi Title:   President and Chief Financial
Officer

Address for Notices:

j2 Cloud Services, LLC

6922 Hollywood Blvd., Suite 500

Los Angeles, CA 90028

Attention: Steve Dunn and Jeremy Rossen

Fax: (323) 983-8926

Email: stevedunn@j2.com,

            jeremyrossen@j2.com

with copies to:

Sullivan & Cromwell LLP

1888 Century Park East

Los Angeles, CA 90067

Attention: Patrick Brown, Esq.

Fax: (310) 712-8800

Email: brownp@sullcrom.com

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MUFG UNION BANK, N.A., as Agent By:   /s/ Westley White Name:   Westley White
Title:   Director

MUFG UNION BANK, N.A., as Lender,

Issuing Bank and Swing Line Lender

By:   /s/ Westley White Name:   Westley White Title:   Director

Address for Notice:

MUFG Union Bank

445 S. Figueroa Street, Floor 10

Los Angeles, CA 90071

[Signature Page to Credit Agreement]